RESOLUCIÓN
I
El 20 de marzo de 1996 el Sr. Ángel Figueroa Vivas (en adelante el Peticionario) presentó ante este Tribunal una petición, solicitando la reapertura de los procedimientos de su separación permanente de la profesión de abogado de-cretada en In re Colton Fontán, 128 D.P.R. 1 (1991). Alegó que en los procedimientos de su desaforo hubo fraude al Tribunal debido a la ocultación de prueba exculpatoria y favorable.
Luego de varios trámites, mediante Resolución de 16 de enero de 1998, reactivamos al ex juez superior Hon. Abner *2Limardo Sánchez como Comisionado Especial para que, previa audiencia a las partes, entiéndase el Peticionario y el Procurador General, y conforme al trámite de rigor, eva-luara la petición de reapertura y los planteamientos, y rin-diera un informe con sus recomendaciones.
Se celebró una conferencia el 19 de febrero de 1998 con-vocada por el Comisionado Especial(1) en la cual éste ex-puso el procedimiento que debe seguirse para llevar a cabo su encomienda. Se le informó a las partes que el procedi-miento comprendería dos fases. La primera consistiría en determinar la procedencia de la solicitud de reapertura del peticionario y la segunda, que presupondría la previa de-terminación de la procedencia de la solicitud de reaper-tura, consistiría en determinar si dicha solicitud amerita que el Comisionado Especial enmiende en todo o en parte sus conclusiones de hechos que conciernen al Peticionario de su informe rendido a este Tribunal en la Resolución de 27 de mayo de 1987 en el caso que culminó con nuestra decisión In re Colton Fontán, supra.
Se hizo constar en la referida Acta que la determinación en la primera fase de si procede la solicitud de reapertura se llevaría a cabo mediante la celebración de una vista ple-naria; si como resultado de esa vista el Comisionado Especial determina que no procede la reapertura solicitada bajo ninguno de sus extremos o razones invocadas por el Peti-cionario en su solicitud, el Comisionado emitirá una reso-lución exponiendo los fundamentos de su determinación, la cual será su informe final a este Tribunal. En este su-puesto, con la resolución concluirían las funciones y la en-comienda del Comisionado Especial, y no sería necesario proseguir a la segunda fase. Cualquier trámite ulterior de las partes sería dirigido al Tribunal propiamente.
Subsiguiente, se celebró una vista ante el Comisionado Especial el 21 de abril de 1998,(2) a la cual comparecieron *3el Peticionario, los abogados del Peticionario —Leda. Irma R. Valldejuli y el Ledo. Héctor Santiago Rivera— y la Pro-curadora General Auxiliar, Leda. Edna Evelyn Rodríguez Benitez. Entre los asuntos tratados en dicha vista el Comi-sionado Especial informó, y las partes acordaron, que la norma general de evaluación de la evidencia a utilizarse en la determinación de la procedencia de la reapertura solici-tada, incluye que se trate de evidencia que: (a) sea esen-cial, (b) probablemente haga cambiar las determinaciones de hechos originalmente formuladas y el resultado del caso, en lo que al Peticionario concierne, y (c) no pudo ser descubierta ni presentada en la vista en su fondo por el Peticionario a pesar del ejercicio de una diligencia razona-ble antes de su celebración.
Surge de dicha Acta, además, que el Comisionado Especial expresó su conformidad al juicio de las partes al efecto de que las controversias sobre admisibilidad de la prueba a presentarse en la vista deberían quedar resueltas con an-telación al inicio de dicha vista. Las partes someterían sus respectivos escritos en los que discutirían sus posiciones legales a favor y en contra de la admisibilidad de la prueba que someta el Peticionario y sobre cuya admisibilidad pre-valezca alguna controversia.
A tenor con lo acordado, el Peticionario presentó una serie de documentos que se proponía someter en evidencia durante la vista en los méritos de su petición. El Procura-dor General presentó el 4 de mayo de 1998 una extensa moción informando la posición de éste en torno a la admi-sibilidad de la evidencia propuesta por el Peticionario.
A los fines de evaluar la admisibilidad de la evidencia propuesta, el Procurador General tomó en consideración, además de las disposiciones de las Reglas de Evidencia de Puerto Rico, los requisitos dispuestos en la Regla 188(a) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, y nuestra ju-risprudencia, para que prospere una moción de nuevo jui-cio fundada en el descubrimiento de nueva prueba, a saber:
*4(i) la evidencia no pudo descubrirse con razonable dili-gencia antes del juicio;
(ii) no es prueba acumulativa;
(iii) no impugna la prueba aducida durante el juicio;
(iv) es de naturaleza creíble; y,
(v) probablemente produciría un resultado diferente.(3)
El 8 de mayo de 1998, ambas partes sometieron al Co-misionado Especial un “informe conjunto” en el que se re-lacionó la prueba documental sobre la cual no existe obje-ción y la prueba documental objetada.
El 22 de mayo de 1998, el Procurador General sometió un memorial de derecho para sustentar sus objeciones a la admisibilidad de la prueba documental propuesta por el Peticionario.
El 8 de junio de 1998 se presentó ante el Comisionado Especial el Memorial de Derecho del Peticionario, en el cual, entre otros planteamientos, respondió al memorial del Procurador General sobre la admisibilidad de la prueba documental.
Luego de otros trámites, el Comisionado Especial emitió la Resolución de 25 de agosto de 1998, archivada el 26 de agosto de 1998,(4) mediante la cual dispuso de las cuestio-nes pendientes en cuanto a la admisibilidad de la evidencia. Allí el Comisionado Especial expresó lo si-guiente:
Vista la naturaleza punitiva de la Sentencia del 21 de fe-brero 91 que decretó la separación permanente de la profesión de abogado del peticionario, se exige que extendamos en la consideración de la Solicitud de Reapertura normas aplicables propias de la moción de nuevo juicio del procedimiento criminal. Por tanto, resolvemos las objeciones del Procurador General a la admisión en evidencia de las pruebas presenta-das por el peticionario en apoyo a la Solicitud de Reapertura *5de acuerdo a las Reglas de Evidencia y dichas normas. Reso-lución de 26 de agosto de 1998, pág. 1.
El Comisionado Especial, en dicha resolución, decretó que todos los documentos objetados por el Procurador General y enumerados en la Parte II del Informe Conjunto sometido por las partes el 8 de mayo de 1998, documentos del 1 al 79, no eran admisibles en evidencia por diversas razones, a saber: (1) que el señor Figueroa Vivas las pudo haber conseguido con una mera diligencia, (2) que el Fiscal Especial Independiente (en adelante FEI) no estaba obli-gado a entregarlos de acuerdo con las órdenes expedidas por el Comisionado Especial durante las vistas de desaforo en el 1987, (3) que el peticionario no demostró que el FEI estuviese en posesión de la prueba ocultada, (4) que dichos documentos no aparecieron entre los exhibit acompañados por el Senado o por la Oficina del FEI ante el Tribunal, depositados en la Secretaría del Tribunal Superior de San Juan, ni fue anunciado como prueba de cargo contra el Peticionario o los restantes querellados en la vista en su fondo de este caso, (5) que el peticionario estuvo durante las segundas autopsias, por lo que por efecto de esa rela-ción el Peticionario pudo obtener las declaraciones de los patólogos mediante un ejercicio de razonable diligencia, li-berando de responsabilidad al FEI y al Senado. Además, el Comisionado Especial concluyó que dicha prueba no cons-tituye prueba exculpatoria ni representaría modificación en las determinaciones de hechos del resultado del caso al que llegó en su informe original.
Mediante Revisión de Resolución del Comisionado Especial y Solicitud de Remedio, presentada ante nos el 30 de septiembre de 1998 y acompañada de una moción en auxi-lio de jurisdicción, el Peticionario cuestionó la referida re-solución del Comisionado Especial y alegó que éste se in-habilitó para presidir el proceso al llegar a conclusiones en cuanto al contenido de la prueba.
El 5 de octubre de 1998, mediante resolución al efecto, *6le concedimos un término al Procurador General para ex-poner su posición, lo cual hizo mediante Escrito en Cum-plimiento de Orden presentado el 12 de noviembre de 1998, oponiéndose a lo solicitado por el Peticionario.
El Peticionario presentó una Réplica al Escrito en Cum-plimiento de Orden del Procurador General el 23 de no-viembre de 1998.
Mediante Resolución de 10 de febrero de 1999(5) dicta-minamos que la determinación inicial que realiza un Co-misionado Especial, en cuanto a exclusión de evidencia, puede ser revisada de novo por este Tribunal una vez el Comisionado emite su informe y que en ese momento las partes pueden impugnar cualquier determinación sobre la admisión o exclusión de prueba. Regla 14(1) del Regla-mento del Tribunal Supremo, 4 L.P.R.A. Ap. XXI-A. En vista de ello, y ya que el Comisionado Especial no había resuelto todos los planteamientos ante su consideración, incluyendo aspectos sobre la admisibilidad de otra prueba ofrecida en evidencia, declaramos no ha lugar la petición de revisión del Peticionario en esa etapa de los procedimientos. Señalamos que el Peticionario podrá for-mular nuevamente sus planteamientos ante nos una vez el Comisionado Especial finalice su encomienda y rinda su informe.
Luego de varios trámites,(6) la vista evidenciaría de la procedencia de la Petición Solicitando Reapertura de Pro-cedimientos de Desaforo, Fundamentada en Fraude al Tribunal Debido a Ocultación de Prueba Exculpatoria y Favorable (en adelante Solicitud de Reapertura) se llevó a cabo ante el Comisionado Especial los días 23, 24 y 25 de marzo, 8 de abril y 9 de diciembre de 1999.
*7E1 22 de junio de 2001 el Comisionado Especial rindió un extenso informe a este Tribunal sobre la solicitud de reapertura del Peticionario.
El 13 de agosto de 2001 el Peticionario presentó su ex-tensa Réplica a dicho informe, quedando el asunto some-tido a nuestra consideración.
Debemos disponer en primer término de las cuestiones relacionadas con la admisibilidad de evidencia propuesta por el Peticionario que fuera objetada por el Procurador General según antes reseñado. El Comisionado Especial atendió estas cuestiones en su Resolución de 25 de agosto de 1998, según enmendada, mediante Resolución nunc pro tune emitida el 19 de junio de 2001, presentada el 22 de junio de 2001.
Ratificamos, bajo los hechos particulares del caso de autos, la actuación del Comisionado Especial de aplicar las Reglas de Evidencia así como las normas que rigen cuando se presenta una moción de nuevo juicio en un procedi-miento criminal al amparo de la Regla 188(a) de Procedi-miento Criminal, supra, y la jurisprudencia de este Tribunal,(7) a los fines de determinar la admisibilidad o no de la evidencia propuesta por el Peticionario. Ello requiere, se-gún antes indicado, que (i) la evidencia no pudo descu-brirse con razonable diligencia antes del juicio, (ii) no es prueba acumulativa, (iii) no impugna la prueba aducida durante el juicio, (iv) es de naturaleza creíble y (v) proba-blemente produciría un resultado diferente, aparte de que sea pertinente y cumpla con las Reglas de Evidencia.
A la luz de las normas expuestas, el Comisionado Especial, en su Resolución de 25 de agosto de 1998, según en-mendada, evaluó la evidencia propuesta por el Peticionario que fuera objetada por el Procurador General. Hemos exa-minado detenidamente las determinaciones del Comisio-*8nado Especial sobre cada una de las piezas de evidencia en cuestión y encontramos que están correctamente fundamentadas. Por consiguiente, ratificamos dichas de-terminaciones sobre la admisibilidad de la evidencia. (8)
III
Pasamos a considerar el informe del Comisionado Especial) presentado a este Tribunal el 22 de junio de 2001 y la réplica del Peticionario de 13 de agosto de 2001.
La vista evidenciaría de la procedencia de la solicitud de reapertura del Peticionario se efectuó los días 23, 24 y 25 de marzo, el 8 de abril y el 9 de diciembre de 1999. El Peticionario presentó prueba documental y testifical.(9)
El Comisionado Especial formuló sus determinaciones de hechos(10) las cuales incluimos a continuación verbatim:

I. Determinaciones de hechos:

1. La alegación del Peticionario de ocultación de prueba por parte del Estado se refiere principalmente a la depositada en la Oficina de Archivo del Senado. El resultado de la eviden-cia presentada en la vista de la Solicitud de Reapertura describe de la siguiente manera las circunstancias acontecidas al respecto: Durante la investigación original de los sucesos del Cerro Maravilla que realizara la Comisión de los Jurídico del Senado, la misma tenía aprobado [sic] una reglamentación mediante la cual se reguló el acceso público de los documentos que eran objeto de su examen. Según esa reglamentación el acceso público a los documentos dependía que fueran presen-tados en las vistas públicas que conducía o que hubiese acuerdo de dicha comisión autorizando su entrega. Esto res-pondió a la inquietud de dicho cuerpo legislativo de que el acceso público a la prueba interferiría con la investigación que *9llevaba a cado la Unidad de Investigaciones del Senado y por ello se mantenía el carácter confidencial de los documentos. Con motivo de esta situación surgió confrontación entre la Unidad de Investigaciones y la Oficina del FEI que interesaba acceso a los documentos. Durante la etapa en que la Unidad de Investigaciones era dirigida por el Ledo. Demetrio Arus Cancel la Oficina del FEI no tenía acceso a los documentos excepto que se diera cualquiera de las dos situaciones expues-tas de que se tratara de documentos sometidos en vista pú-blica o porque la Comisión de lo Jurídico lo autorizara me-diante acuerdo mayoritario.
2. En septiembre 86 la Unidad de Investigaciones pasó a cargo del Ledo. Edgardo Pérez Viera en sustitución del Ledo Arus Cancel. A partir de entonces y durante los años 87 y 88 el Senado flexibilizó la práctica sobre el acceso de documentos confidenciales a la Oficina del FEI. Motivó este cambio la per-cepción de los Presidentes del Senado y la Comisión de lo Ju-rídico de que, además de la necesidad que existía de proteger la investigación Senatorial que se efectuaba, no debían obsta-culizar la que condujese la Oficina del FEI, organismo de crea-ción legislativa. Por ello se dispuso un procedimiento para atender solicitudes para el examen de documentación por parte de la Oficina del FEI. Esta se hacía por escrito con indi-cación del documento que se interesaba examinar y mantenía un registro al efecto. La solicitud para el examen de documen-tos era hecha por la Oficina del FEI sobre la base de una lista-inventario de la prueba existente en la Oficina de Ar-chivo del Senado. A pesar de ello, de la prueba presentada no surge documento o prueba específica que fuera objeto de exa-men por los abogados de la Oficina del FEI. Tampoco se pre-sentó evidencia del conocimiento de prueba concreta alguna que tuviera la Oficina del FEI de la que se encontraba en la Oficina de Archivo del Senado. El Peticionario alega el conoci-miento general de esa prueba por parte de la Oficina del FEI. Fundamenta esta alegación en el acceso que describe el Ledo. Pérez Viera se diera a los abogados de la oficina del FEI. Este acceso a examinar la prueba extendido al FEI, aunque limi-tado, no estuvo disponible a la defensa de los Policías acusados criminalmente por sus participaciones en los sucesos del Cerro Maravilla. De la prueba no surge que alguno de los querella-dos del procedimiento de desaforo presentase algún requeri-miento para el examen o producción de prueba ante el Senado o la Comisión de lo Jurídico. Sin embargo, examinado en su contexto total el testimonio del Ledo. Pérez Viera estimamos que se les hubiese extendido un trato similar que al de dichos policías.
*103. El Peticionario limitó su requerimiento de prueba a la que surge de la Moción del 2 de febrero 87 que presentara ante el Comisionado Especial. Alega al presente como razón para no haber hecho alguna otra gestión el resultado de la Resolu-ción del Tribunal Supremo del 22 de mayo 84 en el caso Juan Corchado Juarbe, etc., Peticionario-apelante v. Hon. Francisco Aponte Pérez, Presidente de la Comisión de lo Jurídico, Se-nado de P.R., etc. Demandados-apelados, núm. 0-84-266, so-bre Sentencia Declaratoria, Injunction, etc. Expone su opinión que de [sic] que esa resolución representaba el estado de dere-cho y que bajo la misma el Senado no venía obligado a entre-gar prueba que no se hubiese hecho pública a personas que la requirieran.
4. La siguiente porción del testimonio del Ledo. Pérez Viera explica las circunstancias en que tuvo lugar el acceso al FEI de los documentos en la Oficina de Archivo del Senado y la manera en que el mismo se condujo:
“LCDO. EDGARDO PEREZ VIERA:
.Entonces este procedimiento, había una oficina que te-nía espacio, especialmente una oficina que estaba al lado. Dé-jeme explicarle. Donde yo trabajaba era una oficina con un área, que tenía un área especial, que nosotros le llamábamos la pecera, que era un área de cristal, que era donde se hacían las entrevistas y estaba preparada por cuestiones de efectivi-dad del sonido, y era una mesa de conferencia grande que allí era donde usualmente se tomaban las declaraciones juradas mientras yo estuve allí. Las que yo hacía allí. Al lado de esa área, había un área, que era como de este largo, de aquí hasta la pared, o menos. Tenía una puerta que estaba completa-mente cerrada. Esa era el área donde estaban las cajas fuertes y en esa estaban las declaraciones juradas y estaba la infor-mación confidencial, en ese lugar. La única persona que tenía acceso a eso era yo o cualquier persona que yo designara y le diera permiso para entrar allí, pero tenía que ser personal, las instucciones eran bien precisas sobre eso. Lo que se hacía era que el Fiscal Especial decía yo quiero tal declaración. Enton-ces lo que se hacía era se sacaba, usualmente o era yo o era una de mis secretarias, por mi instrucción se sacaba el original de la transcripción, que era lo que usualmente no había copia y se llevaba a ese lugar de la oficina o yo, o mi secretaria, o ion investigador o cualquier otro personal de la oficina, se quedaba enfrente del investigador o el abogado de la Oficina del Fiscal Especial Independiente que estaba observando ese documento.
*11LCDO. SANTIAGO RIVERA:
Qué podía hacer ese fiscal o ese investigador del FEI con el documento allí?
LCDO. EDGARDO PEREZ VIERA:
Leerlo.
LCDO. SANTIAGO RIVERA:
Leerlo?
LCDO. EDGARDO PEREZ VIERA:
No lo podía copiar.
LCDO. SANTIAGO RIVERA:
No lo podía copiar? Podía tomar notas independientes?
LCDO. EDGARDO PEREZ VIERA:
S[í], c[ó]mo no.
LCDO. SANTIAGO RIVERA:
Tomar nota. Tenía alguna limitación en términos del tiempo al examen del documento?
LCDO. EDGARDO PEREZ VIERA:
No, podía examinarlo. Ellos usualmente, bajo unas circuns-tancias no les gustaban estar mucho tiempo allí. De hecho, mi recuerdo es, que en esos primeros dos años, dos a tres años, 1986, 1987, 1988, las ocasiones que ocurrió eso fueron pocas.” (págs. 299-300, T.E., vista 24 de marzo 99).
5. En su testimonio en la vista de la Solicitud de Reaper-tura el Peticionario hizo alusión a varios documentos cuya ad-misión en evidencia fuera denegada mediante la Resolución del Comisionado Especial del 25 de agosto 98. De su testimo-nio como del resto de la evidencia presentada se demostró que no llevó a cabo gestión otra alguna para obtener la prueba en que fundamenta la Solicitud de Reapertura que aquella que originó la Orden del Comisionado Especial del 9 de febrero 87 la cual dispuso ordenar al FEI que le entregase a todos los querellados del proceso de desaforo aquella prueba en su po-der que tuviese carácter exculpatorio o favorable.
6. El Peticionario alegó la existencia de prueba que consi-dera le hubiese permitido controvertir e impugnar la que sir-vió de base al Tribunal Supremo para las determinaciones de hechos relacionadas con su intervención en los interrogatorios efectuados al Pol. J. Quiñones los días 17 y 26 de agosto 78. (Véase, las determinaciones de hechos a las páginas 54 a 60 de la Opinión del Tribunal Supremo en autos del 21 de febrero 91, en Pedro Colton Fontán, et ais, CE-86-666.(11) Esa *12prueba consiste de los testimonios prestados en la vista de la Solicitud de Reapertura por los testigos Julio César Andrades Cepeda, Teresa García Torres y el Ledo. Michael Corona Mu-ñoz y de los siguientes documentos: (En toda referencia y re-lación que hagamos de la prueba documental aducida por el Peticionario la identificamos con el número a su izquierda asignado por las partes al apartado II. A, a las páginas 5 a 10 del Informe Conjunto.
7.- (pág. 76 de declaración jurada del Pol. J. Quiñones el 15 de agosto 78 ante el Ledo. Alvarado Santos.)
15.- (págs. 1, 27, 28 y 29 de declaración prestada por el Pol. J. Quiñones y su esposa Betzaida Velázquez el 28 de junio 91 ante la Leda. Marta Vera)
48.- (declaración jurada del Pol. J. Quiñones del 15 de abril 86 ante el FEI
67.- (deposición del Pol. J. Quiñones del 20 de junio 80 en el caso Civil 79-236, Soto v. Romero ante el Tribunal de Dis-trito Federal de San Juan)
7. Julio César Andrades fue asignado y se desempeñó como parte del operativo de los sucesos del Cerro Maravilla mien-tras era Director de la Unidad de Arrestos Especiales de la Policía de Puerto Rico. Declaró haber acudido alrededor de las 10:00 am del 17 de agosto 78 a la Oficina del Fiscal Colton Fontán de Investigaciones Criminales, localizada entonces en edificio frente a la YMCA de San Juan, previa citación que le hiciera el Agente William Rodríguez Suárez, con el fin de pres-tar declaración sobre su participación en los sucesos del Cerro Maravilla. Expuso que tan pronto llegó, Rodríguez Suárez le hizo pasar a la oficina del Fiscal Coltón [sic] donde él se en-contraba y se interrogaba al Policía Jesús Quiñones; que entró a esa oficina en el preciso momento en que el Fiscal Coltón [sic] interrogaba al Pol. Quiñones y éste respondía haber es-cuchado dos ráfagas de disparos del Cerro Maravilla contra la posición de dicho fiscal de que sólo ocurriera una ráfaga. In-dicó Andrades que surgió una polémica entre ambos sobre ese extremo y observó una actitud hostil del Fiscal Colton hacia el Pol. Quiñones, habiéndole increpado de palabras y en forma violenta golpeado fuertemente con el puño sobre el escritorio lo que puso nervioso a este último. Andrades expuso, además, que en esas condiciones de hostilidad demostrada hacia el Pol. Quiñones, optó por retirarse de ese lugar. Expresó al efecto que estuvo en esa oficina en que se interrogaba al Pol. Quiño-nes entre 5 a 6 minutos sin que durante ese tiempo observara en la misma la presencia del Peticionario.
*138. Andrades declaró que posteriormente renunció a la Po-licía de Puerto Rico y se trasladó a Orlando, Florida donde quedó bajo el control de un programa de protección de testigos por parte del Negociado Federal de Investigaciones (FBI). In-dicó que allí fue entrevistado en más de una ocasión por fun-cionarios del FEI y por el designado por el Senado de Puerto Rico para investigar los sucesos del Cerro Maravilla; que la primera de esas entrevistas ocurrió a mediados de 1987 siendo entrevistado por los representantes legales del FEI, el Ledo. Alejandro Salgado y la Leda. Jocelyn López Vilanova; además, que en esa ocasión declaró a esas personas la misma versión antes indicada, (págs. 74-80, T.E. vista del 23 de marzo 99 ante el Comisionado Especial)
9. El 8 de febrero 96 Andrades prestó declaración ante la Leda. Milka Marrero a quien también expuso igual versión. Para esta fecha él se encontraba encarcelado cumpliendo con-dena por delito de homicidio cometido el año 1976.
10. El hecho que Teresa García Torres testificara en la vista de la Solicitud de Reapertura permite que evaluemos por sí mismo el contenido de su testimonio y el significado que tiene en relación [con] los méritos de esa solicitud. Esto hace académica la consideración en reconsideración de los docu-mentos de sus declaraciones que aparecen bajo los números 4 (del 7 de septiembre del 8 de septiembre 81 ante el Ledo. H. Rivera Cruz), 39 (del 16 de julio 86 ante la Leda. Maricarmen Ramos de Szendrey) y 78 (b), apartado II del Informe Con-junto de Conferencia.
11. Tomamos conocimiento que en la vista de desaforo Teresa García fue anunciada como testigo del Peticionario quien luego optara por no presentarla. (Véase, el apartado 1(b) de la Moción del Peticionario (entonces querellado) del 2 de febrero 87.) No surge de los autos la razón para esta decisión. En estas circunstancias fue llamado a declarar como testigo del quere-llado Colton Fontán.
12. Para la fecha del 26 de agosto 78 Teresa García se des-empeñaba en la Oficina del Negociado de Investigaciones Es-peciales del Departamento de Justicia (NIE) como Secretaria del Director Auxiliar de la misma. A partir de 1982 pasó a ser Agente en esa oficina. Según su testimonio, el sábado 26 de agosto 78 el Peticionario la recogió en su vehículo en su hogar para dirigirse a Ponce en helicóptero acompañado del quere-llado Colton Fontán. El Peticionario conocía la localización de su hogar ya que en ocasiones la transportaba al mismo en su vehículo en regreso del trabajo. Esa mañana irían a tomarle declaración al Policía Quiñones en el hogar de éste en Ponce.
*14Al llegar a Ponce les esperaban los agentes del NIE, José Romo Matienzo y Rodríguez Suárez, dirigiéndose todos en au-tomóvil hasta la residencia del Pol. Quiñones. En el área de esa residencia, Teresa García permaneció dentro del automó-vil el que se dejó estacionado afuera en la calle mientras los demás entraron a la residencia del Pol. Quiñones; primero lo hicieron los agentes y después Colton y el Peticionario. Mien-tras tanto, Teresa García se mantuvo dentro del vehículo en espera que se le avisara para entrar a la casa. A pesar que fue evasiva en precisar el tiempo que estuvo afuera antes de en-trar, indicó que permaneció en esa espera unos veinte minutos en un contexto que no excluye que fuera un tiempo mayor (págs. 392-93, T.E., vista 24 de marzo 99) Luego que Teresa García entró a la residencia del Policía Quiñones transcribió allí la declaración que éste prestara en esa ocasión. Ella ex-presa que la declaración jurada se tomó esa mañana se tomó en un ambiente de tranquilidad y sin que delante de ella ocu-rriera discusión entre el Peticionario y el Policía Quiñones.
13. Teresa García prestó testimonio al efecto antes expre-sado al Investigador del Senado Ledo. Rivera Cruz y a los representantes legales de la Oficina del FEI, Leda. Maricar-men Ramos de Szendrey, Leda. J. López Vilanova y Ledo. Efraín Meléndez. Se refirió a la respuesta que le diera enton-ces a ella la Leda. Ramos de Szendrey de que tenía testimonio que indicaba lo contrario; también, a que el Ledo. E. Meléndez, ya fallecido, diera un puño sobre la mesa cuando le interro-gaba, lo que interpretó como amenaza.
14. El Ledo. Michael Corona Muñoz fue designado Investi-gador de Comisión Especial del Senado para llevar a cabo la investigación de la que hiciera la Comisión de lo Jurídico de anterior Senado de los sucesos del Cerro Maravilla durante el período de 1982 a 1992 y asimismo de la que realizara el FEI. Antes de recibir esa encomienda el Ledo. Corona Muñoz se desempeñaba como Sub-Director de la División de Crimen Or-ganizado y Drogas del Departamento de Justicia mientras era dirigida por el Ledo. Andrés Rodríguez Elias. A tenor con esa encomienda su trabajo comprendió la realización de un análi-sis comparativo de las distintas declaraciones juradas habidas y la toma de nuevas declaraciones juradas de los participantes en dichos eventos. El grueso de la labor a realizar consistiría en examinar, estudiar y evaluar lo que ya estaba, (pág. 578, T.E., vista 8 de abril 99) Por el trabajo demostrado, el cual surge de la prueba de su testimonio, esa encomienda incluyó el examen y evaluación por parte del Ledo. Corona Muñoz de la prueba sobre la que el Tribunal Supremo fundamentó sus de-terminaciones y conclusiones y la Sentencia de desaforo emi-*15tida en In re: Pedro Colton Fontán, et ais, CE-86-666. Según el testimonio del Ledo. Corona Muñoz, conforme a la evalua-ción que hiciera, es su opinión que las declaraciones juradas prestadas por Teresa García y Carmen Aledo ante el Ledo. H. Rivera Cruz el 8 de septiembre 81 desmienten la coacción de que fuera objeto el Pol. Quiñones en las ocasiones que prestara declaraciones juradas los días 17 y 26 de agosto 78 según así lo determinara el Tribunal Supremo. (Véase, esas determinacio-nes a las páginas 54 a 60 de la Opinión del Tribunal Supremo.) El Ledo. Corona Muñoz expresó esta opinión a pesar que al ser inquirido al efecto admitió ignorar lo que Teresa García y Carmen Aledo testificaran en la vista de desaforo. A continuación la parte de su testimonio en la vista de la Solicitud de Reaper-tura que informa este extremo:
“LCDA. RODRIGUEZ BENITEZ:
En su opinión, estoy correcta y entiendo que usted lo que opina es que el testimonio de Carmen Aledo y de Teresita Gar-cía desmienten el testimonio de, impugna el testimonio de Je-sús Quiñones.
LCDO. MICHAEL CORONA MUÑOZ:
Es correcto.
LCDA. RODRIGUEZ BENITEZ:
Oigame, conoce usted si Carmen Aledo testificó durante el proceso disciplinario frente a este Tribunal?
LCDO. MICHAEL CORONA MUÑOZ:
Si, testificó. Eso es lo que tengo entendido.
LCDA. RODRIGUEZ BENITEZ:

Conoce usted cuál fue el testimonio de Carmen Aledo ante este Tribunal durante el proceso disciplinario?

LCDO. MICHAEL CORONA MUÑOZ:

No, no he tenido oportunidad de examinar eso.

LCDA. RODRIGUEZ BENITEZ:

O sea, usted no sabe qué diferencia puede existir entre lo que dijo Carmen Aledo aquí en el 1984 y lo que dijo en el 1982, que exista alguna diferencia, eso no lo j>uede determinar.

LCDO. MICHAEL CORONA MUNOZ:
No, no he examinado lo que declaró aquí. Examiné otros documentos, testimonios de ... pero no el particular que usted me está diciendo.
LCDA. RODRIGUEZ BENITEZ:
Y le pregunto si usted conoce si Teresita García testificó durante el proceso disciplinario?
LCDO. MICHAEL CORONA MUÑOZ:
Ella indicó en la vista pública, a preguntas mías, que sí, que había testificado.
*16LCDA. RODRIGUEZ BENITEZ:
Que había testificado. Oigame, d[í]game si es o no cierto, que en esa vista pública ella testificó, le dijo a usted que lo que ella había dicho en el 1981 a Rivera Cruz, lo que había dicho al FEI, lo que había dicho durante el proceso disciplinario, lo que siempre había dicho en los distintos procesos había sido lo mismo.
LCDO. MICHAEL CORONA MUÑOZ:
No, yo no recuerdo esa parte.
LCDA. RODRIGUEZ BENITEZ:
No recuerda esa parte. Y usted tampoco no sabe si lo que dijo Teresita García durante el proceso disciplinario que se llevó contra los cinco fiscales es igual a lo que ella dijo en el 1981?
LCDO. MICHAEL CORONA MUÑOZ:
En cuanto a lo que dijo ante el Foro aquí, no. Yo tengo conocimiento de otros Foros.” (págs. 615 y 616, T.E., vista del 8 de abril 99)
15. Para la fecha de los sucesos del Cerro Maravilla, Carmen Aledo era la Secretaria del Peticionario como Director del NIE. Cada una de ellas prestó declaración jurada ante el Ledo. Rivera Cruz como Investigador de los sucesos del Cerro Mara-villa para la Comisión de lo Jurídico del Senado. El Peticiona-rio testificó en la vista de la Solicitud de Reapertura que para la investigación de dichos sucesos conocía que ambas fueron citadas por dicho investigador pero que desconocía que ellas hubiesen prestado declaración alguna ante dicho funcionario. Afirmó que no fue hasta 1994 que advino en conocimiento de ello a través del Informe rendido por el Ledo. Nelson Martínez Acosta al respecto. No obstante, en esa expresión el Peticiona-rio no expone la verdad de lo acontecido. La realidad es que conocía desde el 2 de febrero 87 cuando menos que Carmen Aledo había prestado declaración jurada ante el Ledo. H. Rivera Cruz el 8 de septiembre 81. En esa fecha él radicó “Mo-ción” ante el Comisionado Especial, durante el procedimiento de descubrimiento de prueba que antecedió al proceso de des-aforo, en la que solicitó que se le suministrara, “ [declaración Jurada de la Señora Carmen Aledo, de fecha 8 de septiembre de 1981, prestada ante el Lie. Héctor Rivera Cruz.” (párr. 3 (b), a la pág. 2-3 de esa moción) Véase, al respecto, el resultado siguiente de su testimonio directo y del contrainterrogatorio:
“LCDO. HECTOR SANTIAGO RIVERA:
A qué otra prueba de evidencia, usted señala, que usted utilizó para solicitar esta reapertura que no tuvo disponible en el proceso?
*17SR. ANGEL FIGUEROA VIVAS:
Hubo una declaración, una copia de una declaración que recibí del Ledo. Martínez Acosta, donde hacía una relación de las declaraciones que habían prestado la joven Teresa García y Carmen Aledo, en ese entonces, y señalaba de que no hubo irregularidad alguna en el proceso que se llevaron a cabo cuando se entrevistó al Sr. Jesús Quiñones Quiñones.
LCDO. HECTOR SANTIAGO RIVERA:
De qué fecha estamos hablando, Sr. Figueroa?
SR. ANGEL FIGUEROA VIVAS:
Esto fue para el 1994. Entonces, yo procedí a mostrarle la copia al propio Ledo Nelson Martínez Acosta y entonces él re-conoció que sí ese informe él lo había preparado y reconoció su firma, y entonces ese fue otro de los documentos que se utili-zaron para esa petición de reapertura que se hizo ante el Honorable Tribunal Supremo en el 1994.
LCDO. HECTOR SANTIAGO FIGUEROA:
Qué relación tiene Nelson Martínez Acosta con estas dos damas que usted mencionó, de acuerdo a ese documento que usted mencionó?
SR. ANGEL FIGUEROA VIVAS:
La Sra. Carmen Aledo era Secretaria de este servidor en el Negociado de Investigaciones Especiales cuando se inter-vino con el Sr. Jesús Quiñones el 17 de agosto de 1978 y ade-más, Teresa García era secretaria del Negociado de Investiga-ciones y fue la persona que tomó, actuó como secretaria para tomar la declaración en su casa el 26 de agosto de 1978.
LCDO. HECTOR SANTIAGO FIGUEROA:
Qué relación tiene Nelson Martínez Acosta con estas dos damas que usted mencionó, de acuerdo a ese documento que usted mencionó?
SR. ANGEL FIGUEROA VTVAS:
La Sra. Carmen Aledo era Secretaria de este servidor en el Negociado de Investigaciones Especiales cuando se inter-vino con el Sr. Jesús Quiñones el 17 de agosto de 1978 y ade-más, Teresa García era secretaria del Negociado de Investiga-ciones y fue la persona que tomó, actuó como secretaria para tomar la declaración en su casa el 26 de agosto de 1978.
SR. ANGEL FIGUEROA VIVAS:
Tanto Carmen Aledo como Teresa García.
LCDO. HECTOR SANTIAGO RIVERA:
Relacionado con qué?
SR. ANGEL FIGUEROA VIVAS:
Relacionado con el conocimiento que tenían sobre los he-chos de la intervención con el Sr. Quiñones; y estas declaracio-*18nes no fueron transcritas cuando se tomaron. O sea, se toma-ron el 8 de septiembre de 1981 y no fueron transcritas hasta el 1995. Y cuando se encontró el “cassette”, se localizó, que decía en la parte escrita “void”, que estaban dañadas.
LCDO. HECTOR SANTIAGO RIVERA:
Usted dice que obtuvo conocimiento de la existencia de esta declaración en el año 1995?
SR. ANGEL FIGUEROA VIVAS:
Bueno, de la existencia de que se había, de la certeza que se había tomado con el informe del Ledo. Nelson Martínez, yo tengo conocimiento de que sí, esas declaraciones se tomaron. Si existían o no físicamente, del testimonio de plasmar una de-claración, pues, no sabía verdaderamente. Cuando lo vengo a saber es para fines de 1995.
LCDO. HECTOR SANTIAGO RIVERA:
Para cuando tuvo conocimiento de la existencia que se habían prestado?
SR. ANGEL FIGUEROA VIVAS:
Que se habían prestado?
LCDO. ANGEL FIGUEROA VIVAS:[sic]
SKI. Cuándo usted menciona por Nelson Martínez Acosta, de qué fecha estamos hablando?
SR. ANGEL FIGUEROA VIVAS:
Estamos hablando de 1994. Pero qué ocurre? Uno tenía conocimiento cuando ellas fueron citadas ante el Ledo. Héctor Rivera Cruz. Sabía que habían sido citadas, desconocía si ha-bían prestado declaración. Ahora, la certeza de que habían prestado la declaración surge para el 1994. (págs. 16 a 19, T.E., vista 9 de diciembre 99)
“LCDA. EDNAS. RODRIGUEZ BENITEZ:
Desde los inicios de estos procedimientos usted solicitó la declaración de Carmen Aledo y de Teresa García ante Rivera Cruz del 8 de septiembre, con nombre, apellido y fecha, lo que implica que usted tenía el conocimiento desde allá, para el 30 de mayo de 1987, que esas declaraciones estas personas la habían prestado ante Rivera Cruz. Esto y [sic] correcta?
SR. ANGEL FIGUEROA VIVAS:
Yo, lo que estaba seguro era que ellas habían compare-cido, que habían sido citadas ante el Licenciado Rivera Cruz, pero de constarme de que había prestado una declaración como tal per se, o sea, constarme, de hecho cierto, no tengo.” (págs. 85-86, T.E., vista del 9 de diciembre 99)
*1916. El Peticionario alega también en apoyo de la Solicitud de Reapertura contra las determinaciones de la existencia de hematomas en los rostros de los jóvenes que hiciera el Tribunal Supremo. (Véase, a las páginas 126 a 128 de la Opinión del Tribunal Supremo.) La prueba para intentar sustanciar esta alegación consiste de su propio testimonio, el del Ledo. M. Corona Muñoz y de las declaraciones de los patólogos que alega no le fue suministrada. A continuación las páginas de las de-claraciones de los patólogos y las declaraciones completas de estos a las que se refirió:
.17- (págs. 20 y 21 de la declaración jurada del Dr. J. Ramos Rivera del 13 de agosto 81 ante el Ledo. H. Rivera Cruz)
.18- (págs. 58 y 59 de la declaración jurada del Dr. R. Criado del 15 de febrero 83 ante el Ledo. H. Rivera Cruz)
.32- (declaración jurada del Dr. R. Rigal del 7 de septiem-bre 81 ante uno de los abogados del FEI que no informa la prueba)
.34- (declaración jurada del Dr. Criado del 4 de diciembre 86 ante el Ledo. William Fred Santiago)
16. [sic] Tomamos conocimiento que en la Moción indicada del 2 de febrero 87 del procedimiento de desaforo el Peticiona-rio anunció al Dr. René Rigal entre los testigos a presentar. (Véase, el apartado 1(d) de dicha moción) [P]or razones que no se explica en la prueba, el Peticionario no llegó a presentar este testigo.)
17. En su testimonio en la vista de la Solicitud de Reaper-tura el Peticionario expuso como razón para presentar las de-claraciones de los patólogos referidas, su propósito de demos-trar la condición de los cadáveres como prueba impugnatoria contra las mencionadas determinaciones del Tribunal Supremo de la existencia de marcas y hematomas en los rostros de los jóvenes muertos. Afirmó al efecto que es luego de dar lectura a estas declaraciones que recuerda que consisten de las mismas versiones sobre la condición en que quedaron los rostros de los jóvenes que esos mismos facultativos le dieran a él en su investigación de los sucesos del Cerro Maravilla y las cuales fueron recogidas en el Informe Coltón [sic] -Figueroa del 29 de agosto 78 y sirvió de fundamento al mismo. En estas circunstancias el Peticionario considera que el FEI realizó su investigación en un marco de referencia distinto al de esas declaraciones de los patólogos y objeta la determinación del Tribunal Supremo de haber apreciado la existencia de golpes y hematomas con sólo mirar las fotografías. Para una mejor comprensión de la posición del Peticionario aquí descrita, ex-*20ponemos a continuación la parte de su testimonio al respecto en la vista:
“LCDO. HECTOR SANTIAGO RIVERA:
Señor Figueroa, cuando la compañera Procuradora le es-taba preguntando a usted, específicamente sobre las declara-ciones del Dr. Criado, Ramos y Rigal .... [u]sted hizo una ex-presión a una pregunta de la compañera, que estas declaraciones tomadas por el compañero Rivera Cruz corrobo-raban parte de una versión que estas personas le dijeron cuando usted hizo la investigación.
SR. ANGEL FIGUEROA VIVAS:

Así es.

LCDO. HECTOR SANTIAGO RIVERA:
Y usted comenzó una frase, pero, y ahí fue que la compa-ñera le hizo otra pregunta.
SR. ANGEL FIGUEROA VIVAS:
Entonces, qué ocurre, durante el, cuando me formulan los cargos y se ve la vista ante el Honorable Comisionado, estas declaraciones no estuvieron a mi disposición a los fines de uno poder entonces, hacer la determinación, utilizarlas verdadera-mente-, porque entendía de que dentro de una apreciación o sea de la prueba, pero que entendía definitivamente el contenido era altamente a uno.
LCDO. HECTOR SANTIAGO RIVERA:

En qué hubiera beneficiado la utilización de estas decla-raciones juradas en la vista de desaforo?

SR. ANGEL FIGUEROA VIVAS:
En base, los cargos formulados, o sea, respecto a la inves-tigación como una investigación deficiente totalmente. La si-tuación es que el informe recogía todo lo que los testigos, las declaraciones, lo que los testigos habían señalado. Luego cuando hace el FEI la investigación es otro marco de referen-cia; otros testigos, o sea, otras versiones y entonces esas decla-raciones que ellos le toman a estos peritos, el Dr. Rigal, el Dr. Ramos y el Dr. Criado, esos en particular, o sea tanto tomadas por el Ledo. Rivera Cruz, como las tomadas por el FEI, no las pusieron a disposición de uno. momento para su versión, para su defensa? [sic]
LCDO. HECTOR SANTIAGO RIVERA:
En qué beneficiaba que usted tuviera disponibles esas de-claraciones juradas en ese momento para su versión, para su defensa?
SR. ANGEL FIGUEROA VIVAS:
Fíjese, hay una determinación que hace el Honorable Tribunal Supremo en relación a las fotografías de uno de los oc-cisos, que señalaba que con mirarlo únicamente se podía deter-minar que había tenido golpes, o sea, que tenía hematomas. Y entonces, qué ocurre, el propio Héctor Rivera Cruz como el *21FEI, cuando entrevista al Dr. Criado, le presenta la fotografía y él hace su determinación, y él señala específicamente de que no había golpes, hematomas, que no había encontrado hema-toma alguna [sic]. Era fundamental, o sea, esas declaraciones. Y entonces, el Dr. Ramos, de igual forma, cuando le pregunta al Ledo. Rivera Cruz le pregunta a él sobre lo que él observó, o sea, él hace la narración en una forma que era compatible con el primer informe, pero no así con el informe que rindió el FEI, o sea, que toma entonces las determinaciones en contra de mi persona.
LCDO. HECTOR SANTIAGO RIVERA:
Y en cuanto al Dr. Rigal?
SR. ANGEL FIGUEROA VIVAS:
El Dr. Rigal igual, en la misma forma porque él fue que hizo las autopsias y él narra entonces, en la declaraciones en-tonces que yo pude percatarme, la que mismo le tomé a él es-pecíficamente, que entonces estaba atachada a la declaración del 7 de septiembre de 1981, entonces qué ocurre, cuando la leo, entonces refresco la memoria y veo que le hice preguntas espe-cíficas sobre golpes, que si había observado golpes como tal. Y entonces él me dio respuestas categóricas. En unas respuestas categóricas, o sea, que lo que surgía del informe, eso era lo que había. Ante una situación de esa naturaleza, pues, qué ocurre, el informe recogió la versión esa. Pero esa versión, definitiva-mente, no encajaba en la versión entonces del FEI una vez que, entonces, otros testigos han declarado otras cosas y han cam-biando entonces, por diferentes motivaciones, o sea, cambia-ron la teoría propiamente.
LCDO. HECTOR SANTIAGO RIVERA:
Le pregunto, cuando usted se entrevistó bajo juramento por el FEI; se le preguntó por esa área de los cuerpos, de las víctimas?
SR. ANGEL FIGUEROA VIVAS:
Del recuerdo que tengo, por lo menos en forma detallada asi [sic] no tengo recuerdo específico como que haya entrado en un área determinada.
LCDO. HECTOR SANTIAGO RIVERA:
Se hizo alguna referencia por el FEI a las declaraciones prestadas por esos tres médicos?
SR. ANGEL FIGUEROA VIVAS:
Definitivamente, en ninguna forma me mencionaron que ellos había prestado declaraciones que tenían. Yo desconocía. Esa entrevista, fíjese, que cuando a mí me toman la declara-ción el FEI, fue para el 1985, que se me tomó a mí; al Dr. Criado se la toman el 4 de diciembre de 1986, que es con pos-terioridad, o sea, que no estaba disponible al momento que me *22toman a mí la declaración.” (págs. 107 a 110, T.E., vista 9 de diciembre 89)
18. En su testimonio el Ledo. Corona Muñoz también ex-presó su objeción a la determinación del Tribunal Supremo en la sentencia de desaforo de apreciar “hematomas” en los ros-tros de los jóvenes por el examen de las fotos de los cadáveres. (Véase, las determinaciones que exponen el resultado de la apreciación de las marcas en los rostros y demás partes de los cuerpos que hace el Tribunal Supremo, a las páginas 126 y 127 de la Opinión.) El desacuerdo del Ledo. Corona Muñoz radica en que entiende que no hay conformidad entre esa apreciación del Tribunal y declaraciones de peritos que a su juicio no ha-bían salido a la luz pública al ventilarse la vista de desaforo y emitirse la Sentencia. Estas declaraciones de peritos a que alude son las de los Patólogos, Dres. Criado y Rigal. Sin embargo al ser confrontado por el Procurador General admitió que el Informe Colton-Figueroa del 29 de agosto 78 se funda-menta en testimonios de esos mismos peritos al efecto que ninguno de estos observara hematomas. Exponemos a conti-nuación el testimonio en la vista del Ledo. Corona Muñoz que expone su posición:
LCDO. SANTIAGO RIVERA:
En particular le pregunto Licenciado, si usted realizó al-guna reinvestigación o investigación de este caso en el área de las fotos?
LCDO. MICHAEL CORONA MUÑOZ:
En el área de las fotos, una vez leo lo que dice este Honorable Tribunal en cuanto a cómo quedó el cadáver y de que surge que era obvio, no sé si esas son las palabras exactas que se usan, pero era .... De que una vez usted examina las fotos la persona tenía hematomas en la cara, me confronto con el pro-blema de que tengo cuatro o cinco declaraciones de peritos que no salió a la luz pública que dicen que no ven hematomas. Entonces, tengo que entrar en la pregunta, el Tribunal Supremo de Puerto Rico, al tomar su decisión de que esto era obvio, había examinado esto que yo estoy viendo en el Senado para llegar a esa conclusión.” (pág. 601, T.E., vista 8 de abril 99)
“LCDA. RODRIGUEZ BENITEZ: Volviendo al informe Colton-Foltán. LCDO. MICHAEL CORONA MUÑOZ: S[í].
*23LCDA. RODRIGUEZ BENITEZ:
Perdón, Colton-Figueroa, usted nos indicó que lo había leído.
LCDO. MICHAEL CORONA MUÑOZ:
Lo leí.
LCDA. RODRIGUEZ BENITEZ:
Y vio los anejos y los apéndices de ese informe?
LCDO. MICHAEL CORONA MUÑOZ:
S[í].
LCDA. RODRIGUEZ BENITEZ:

Los testimonios que en que se basaba ese informe, dígame si es o no cierto que son similares al testimonio que usted en-cuentra y que alega que no fueron transcritos ni hechos a la luz pública.

LCDO. MICHAEL CORONA MUÑOZ:
Verdaderamente no entiendo su pregunta.
LCDA. RODRIGUEZ BENITEZ:

Si lo que testifican los señores peritos que usted nos in-forma, el Dr. Rigal, el Dr. Criado, es lo mismo que está recogido en el Informe Colton-Fontán?

LCDO. MICHAEL CORONA MUÑOZ:
No, no es lo mismo porque lo que viene después es mucho más extenso y mucho más detallado. Si lo que está allí cuando se hace el informe de Colton es, bueno, lo que se puede hacer en un momento de investigación. Estamos hablando de tres, cuatro declaraciones juradas, algunas con cientos de páginas. Es una declaración mucho más detallada, declaraciones mu-cho más detalladas las que se le toman por parte del Senado en cuanto a todos esos peritos. Así que, yo no diría que son lo mismo.
LCDA. RODRIGUEZ BENITEZ:
Pero es totalmente el mismo. Por ejemplo, éste concluye que allí no hubo hematomas.
LCDO. MICHAEL CORONA MUÑOZ:
Es correcto en ese sentido que no hubo, que Criado no ob-servó hematomas y que Rigal tampoco, eso es correcto. En ese sentido, pues s[í], eso es así.” (pág. 650-651, T.E., vista 8 de abril 99)
19. El Peticionario presentó en la vista de la Solicitud de Reapertura los testimonios de los testigos, los agentes policía-cos Miguel Cartagena Flores y Rafael Torres Marrero. En el propósito bajo el cual el Peticionario presenta esos testimo-nios, se relacionan entre sí. Cartagena Flores se retractó del testimonio que diera en la vista de desaforo como testigo pre-sencial de las muertes a los jóvenes Soto Arriví y Darío Rosado en el lugar de las Torres Rikavisión del Cerro Maravilla. En *24este nuevo testimonio él se ubica completamente afuera de la escena cuando ocurrieron dichas muertes e intenta demostrar haber informado ello oralmente al Ledo. Rivera Cruz durante el trámite que el propio Cartagena Flores solicitara que se le extendiese inmunidad penal para poder testificar. De acuerdo con esa solicitud le fue extendida inmunidad penal en las es-feras federal y local. Evaluamos el presente testimonio de Car-tagena Flores por su propio contenido lo que hace innecesario por académica la atención de la petición de reconsideración para admitir sus declaraciones juradas prestadas ante el Ledo. Rivera Cruz que surgen de los números 19, del 3 de octubre 83; 27 del 7 de febrero 83; 28 del 7 de noviembre 83 y 29 del 9 de noviembre 83 del Informe Conjunto de Conferencia.
20. Mediante el testimonio de Torres Marrero en la vista de la Solicitud de Reapertura el Peticionario intenta probar que Cartagena Flores no estaba en la escena de los asesinatos cuando se produjo las muertes. De igual manera, evaluamos el testimonio de este testigo por su propio contenido lo cual hace innecesario por académico atender la petición de reconsidera-ción de su declaración del 5 de septiembre 95 bajo el número 78(e) del apartado II.A del Informe Conjunto.
De acuerdo al [sic] testimonio de Cartagena Flores, el 25 de julio 78 él transportó en vehículo de motor a los agentes poli-cíacos, Angel Santiago y Pérez Casillas del Aeropuerto Merce-dita de Ponce hasta el Cerro Maravilla. Antes de llegar al lu-gar preciso advirtió la presencia de los agentes Méndez y Carmelo Cruz quienes vigilaban la travesía del agente encu-bierto González Malavé, los jóvenes Carlos Soto y Arnaldo Da-río Rosado y el rehén, J. Ortiz Molina. Luego de escuchar una primera ráfaga de disparos proveniente de las Torres de Rika-visión en el Cerro Maravilla por instrucciones de Pérez Casi-llas condujo al rehén hasta las Torres de la Policía custodiadas por el Pol. Jesús Quiñones. Afirmó la ocurrencia de una se-gunda ráfaga de disparos proveniente de las Torres de Rikavisión. Luego a requerimiento de Pérez Casillas, acompa-ñado del agente policíaco Rafael Moreno Morales, transportó al cadáver de Soto Arriví hasta el Hospital del Pueblo de Jayuya.
21. En su testimonio en la vista de la Solicitud de Reaper-tura Cartagena Flores explica las circunstancias bajo las cua-les se originó su anterior testimonio en la vista de desaforo. Indica que mientras era interrogado por el Ledo. Rivera Cruz fue confrontado con su versión de los hechos y una discrepan-cia surgida entre las versiones de los agentes policíacos Torres Marrero y Mateo como resultado de lo cual, previa consulta *25con su abogado, él decidió decir la verdad. Expresa que ante el Ledo. Rivera Cruz él condicionó decir esa verdad a que se le extendiese inmunidad en la esfera federal. Por esta razón el Ledo. Rivera Cruz le refirió ante el Fiscal Federal, Ledo. Daniel López Romo quien a su vez condicionó a Cartagena Flores la concesión de la inmunidad solicitada a que pasara la prueba del polígrafo.
En las circunstancias acabadas de reseñar Cartagena Flores expresa que decidió declarar la verdad como un asunto de conciencia. Añade, sin embargo, que con el fin de poder lograr la concesión de la inmunidad, optó por ubicarse en el lugar donde se dio muerte a los jóvenes logrando así que se le exten-diese la inmunidad interesada.
22. Cartagena Flores prestó entonces declaración jurada bajo inmunidad federal y luego local como testigo presencial con la versión que lo ubica en la escena de los crímenes cuando se dio muerte a los jóvenes. Dio esta versión como testigo en procedimientos penales ante diferentes foros, como el Gran Jurado Federal, el Tribunal de Distrito Federal para Puerto Rico, el Tribunal Superior de Puerto Rico en que se juzgó a los policías participantes de los sucesos del Cerro Maravilla, en Sesiones Ejecutivas y Públicas de la Comisión de lo Jurídico del Senado y en la vista de desaforo de los Fiscales que parti-ciparon en la investigación de los sucesos del Cerro Maravilla ante el Comisionado Especial. Como resultado de esos proce-dimientos policías participantes en dichos sucesos fueron con-victos y encarcelados, incluyendo Torres Marrero, hermano de la esposa del propio Cartagena Flores, los cuales tomamos co-nocimiento que continúan encarcelados.
23. No obstante, en 1996 Cartagena Flores se retractó de su versión indicada en su comparecencia ante la Leda. Nilka Marrero y luego ante el Ledo. Corona Muñoz quien le susti-tuyó en la reinvestigación de los sucesos del Cerro Maravilla dispuesta por la Comisión Especial del Senado. En esta nueva versión, que es igual a la que expresa en su testimonio en la vista de la Solicitud de Reapertura, él indica que no estuvo en la escena del crimen en el momento de las muertes de los jóvenes. El aduce nuevamente como un asunto de conciencia la razón que lo motivó a cambiar su versión. La parte si-guiente de su testimonio en la vista del presente caso describe en lo pertinente toda esta situación:
LCDO. SANTIAGO RIVERA:
Cuando usted declara bajo inmunidad frente al Pueblo de Puerto Rico, y usted me corrije, usted fúe el primer testigo que se acogió a la inmunidad del Senado?
*26TESTIGO MIGUEL CARTAGENA FLORES:
Es correcto.
LCDO. SANTIAGO RIVERA:
Cuando usted declara bajo inmunidad frente al Pueblo de Puerto Rico, frente a las cámaras, usted dio una versión de los hechos?
TESTIGO MIGUEL CARTAGENA FLORES:
Yo di una versión de los hechos.
LCDO. SANTIAGO RIVERA:
Es igual a ésta que está dando aquí en el día de hoy?
TESTIGO MIGUEL CARTAGENA FLORES:
No es igual.
LCDO. SANTIAGO RIVERA:
En qué no es igual?
TESTIGO MIGUEL CARTAGENA FLORES:
No es el igual en el sentido de lo que ocurrió en la escena, porque yo siempre le decía al Ledo. Torres de la Cruz que yo no estaba en la escena, inclusive se lo dije a los federales. Pero el Gobierno Federal, el Ledo. López Romo, me dice que la oferta de inmunidad es de que dijera, usted sabe, que tuviera que pasar el polígrafo. Una de las condiciones para concederme inmunidad era que tenía que pasar el polígrafo y yo como, pues, como estaba, para mi conciencia estaba diciendo la ver-dad, pues, no hay problemas, vamos para el polígrafo. Y allí fue que empezaron los problemas conmigo, no estaba pasando el polígrafo porque no estaba, me estaba saliendo de la exten-sión allí.
LCDO. SANTIAGO RIVERA:
Según ellos?
TESTIGO MIGUEL CARTAGENA FLORES:
Según el abogado mío también para aquel entonces, otro de los abogados, que falleció.
LCDO. SANTIAGO RIVERA:
Félix Ortiz Juan?
TESTIGO MIGUEL CARTAGENA FLORES:
Félix Ortiz Juan. (págs. 443 a 445, T.E., vista 24 de marzo 99)
LCDO. SANTIAGO RIVERA:
Testigo, finalmente, por qué usted rectificó su versión en el 1996 en relación a la que había prestado en el 1983?
TESTIGO MIGUEL CARTAGENA FLORES:
“Porque yo sinceramente, siempre me he ocupado de decir la verdad y cuando hay algo que le molesta a uno, uno debe rectificarlo. Y eso fue lo que me llevó a rectificar lo que me constaba y lo que yo sabía de este caso. En aquel 1983 lo hice, *27pero no estaban conformes, querían que yo dijera otras cosas que no me constaban. Lo tuve que hacer por unas cosas que me pasaron, pero hay que rectificar, y yo creo que los hombres se hacen grandes cuando rectifican y estoy rectificando.” (pág. 452, T.E. vista 24 de marzo 99)
24. Aparte de la razón de conciencia que expresa Carta-gena Flores le movió a declarar ante los funcionarios federales en 1983 lo que expone era la verdad, en la vista de la Solicitud de Reapertura no indicó concretamente, según señala ocu-rriera entonces, qué otras cosas se quería que él dijese, quié-nes eran los que querían que lo hiciera y cuáles cosas le pasa-ron que le movieran a no decir la verdad en aquella instancia. Tampoco testificó concretamente en qué consistió la versión que diera entonces a las autoridades locales y federales en que se ubicaba fuera de la escena de los crímenes.
25. De otro lado, a pesar de su afirmación de tratarse de un asunto de conciencia como la razón que le llevó a rectificar su testimonio anterior, cuando testificó ante el Ledo. Corona Muñoz, Cartagena Flores nuevamente condicionó declarar la verdad a que se le concediera inmunidad. Su testimonio si-guiente describe este aspecto:
“LCDA. RODRIGUEZ BENITEZ:
Le pregunto si el asunto de la prescripción de los delitos de perjurio fue algo que se discutió con el Ledo. Michael Corona?
TESTIGO MIGUEL CARTAGENA FLORES:
Con Michael Corona?
LCDA. RODRIGUEZ BENITEZ:
Ajá.
TESTIGO MIGUEL CARTAGENA FLORES:
Digo, yo no discutí eso con él.
LCDA RODRIGUEZ BENITEZ:
No lo discutió. Mientras usted testificó en ...
TESTIGO MIGUEL CARTAGENA FLORES:

Yo lo que le tiré fue una oferta de inmunidad. Si me la concedían, yo, diría todo lo que sé.

LCDA. RODRIGUEZ BENITEZ:
Y si no la concedían?
TESTIGO MIGUEL CARTAGENA FLORES:
Nadie se puede autoincriminar, usted lo sabe.” (pág. 458, T.E., vista 24 de marzo 99)
26.En su testimonio Torres Marrero evidencia un mani-fiesto propósito de hacer aparecer a Cartagena Flores fuera de toda el área de los sucesos del Cerro Maravilla, ya sea en la *28escena misma de las muertes de los jóvenes donde ubican las Torres de Rikavisión o en cualquier otro lugar del área general del Cerro Maravilla. En forma muy sorpresiva este testigo abandonó este esfuerzo mediante la modificación de su versión cuando abruptamente reconoció la presencia de Cartagena Flores en el lugar donde se mantenía apresados a los jóvenes previo los hechos de sus muertes. La parte siguiente del testi-monio de Torres Marrero describe esta apreciación:
“LCDA. VALDEJULI:
Miguel Cartagena Flores no estaba allí?
TESTIGO RAFAEL TORRES MARRERO:
Ese no estaba por todos aquellos alrededores, ese tipo ni fue. Ese independientemente está envuelto en ... porque él a sabiendas y él sabe que ante Dios tiene que dar esa explica-ción de que en un futuro, él es el esposo de mi hermana y ella sabe que él no estaba por todo aquello. Porque él sí estuvo, yo no conozco y lo dicho y lo diré ante la Corte Celestial, él si estuvo, Cartagena Flores estuvo allí pero estuvo allí antes de las muertes. A raíz de las muertes él nunca estuvo allí presente.” (pág. 499, T.E., vista 25 de marzo 99)
TESTIGO RAFAEL TORRES MARRERO:
Hubo un lapso, hubo un lapso en un momento de histeria all[í] donde los famosos testigos que usó Fiscalía en aqu[e]l entonces también estaban en estado de histeria que atacaron a esta gente.
LCDA. RODRIGUEZ BENITEZ:
O sea que, los testigos Miguel Cartagena Flores y Monta-nez estaban en la escena en los momentos de la histeria.
TESTIGO RAFAEL TORRES MARRERO:
Estuvieron en el momento de la escena, eso es así. Estuvie-ron en el momento de la histeria y abandonaron la escena.” (pág. 510-511, T.E., vista 25 de marzo 99)
“HON. COMISIONADO:

Y estando presentes estas personas allí, Méndez, Carmelo Cruz, Quiles, Cartagena, Montañez, se agredió a los jóvenes?

TESTIGO RAFAEL TORRES MARRERO:
Eso es correcto.” (pág. 530, T.E., vista 25 de marzo 99)
27. Según Torres Marrero, luego de la primera ráfaga de disparos se llevaron de la escena al agente encubierto Gonzá-lez Malavé y después Luis Reverón dio muerte a Darío Rosado en lo que denominó la segunda ráfaga de disparos; añade que unos 6 a 7 minutos más tarde Rafael Moreno Morales dio *29muerte a Soto Arriví, en lo que llamó tercera ráfaga de disparos, (págs. 499-500; 513, T.E., vista 25 de marzo 99)
28. Conforme al testimonio de Cartagena Flores, tuvo lu-gar la siguiente secuencia de eventos: después de la primera ráfaga de disparos en el lugar de las Torres de Rikavisión y que él condujese al rehén del carro público J. Ortiz Molina hasta la Torre de la Policía custodiada por el Pol. Quiñones, expone que “viró” para regresar al lugar del incidente donde ocurrió la primera ráfaga, estacionó su vehículo paralelo a la Torre de la Telefónica, adyacente a la de Rikavisión, donde se encontraban Darío Rosado y Soto Arriví, desde donde observó que bajaban de ese lugar el agente Mateo, el Sargento Ma-rrero, uno de sus supervisores, en unión a Pérez Casillas; que en ese momento él procedió a dejar su vehículo estacionado y se dirigió hacia ellos, cuando surgió otra serie de disparos luego de lo cual Pérez Casillas le ordenó subir con él para que llevase a uno de los jóvenes al hospital; su respuesta fue mover su vehículo en reversa hasta el lugar de la Torre Rikavi-sión donde se montó en el mismo al cadáver de C. Soto que transportó en dicho vehículo hasta el Hospital de Jayuya, acompañado por Moreno Morales. Para el examen de estos eventos que describe Cartagena Flores, transcribimos esa parte de su testimonio:
TESTIGO MIGUEL CARTAGENA FLORES:
“Pues yo, tomé, el tipo ocupó el vehículo y yo lo llevé a la torre de la policía. Allí, pu[e]s, estaba un policía uniformado que responde al nombre de Quiñones. Yo le indico que, mira esta persona, que se quede bajo la protección de él, para que estuviera pendiente de él y lo dejo allí. Viro hacia el sitio pro-cedente a donde surgió el incidente, estaciono el vehículo frente a una torre que le dicen la Telefónica que es paralela o adyacente a la torre de rikavisión, veo a Mateo, al Sargento Marrero, que ahora es Sargento, uno de los supervisores míos y a Pérez Casillas que bajan. Yo me voy hacia donde están ellos, o sea en unión a ellos y dejo el carro allí. All[í] surge otra serie, en un momento dado, surgen otra serie de disparos y en un momento dado Pérez Casillas me dice a mí, mira este, sube allá arriba que hay que ...
LCDA. RODRIGUEZ BENITEZ:
Objeción a lo que le dijo Pérez Casillas.
HON. COMISIONADO:
Se permite.
TESTIGO MIGUEL CARTAGENA FLORES:

Vamos a subir, entonces, llévate uno para el hospital. En-tonces, pu[e]s, yo subo, cojo el vehículo, le doy riversa ahí mon-tan a una persona y Moreno Morales me acompaña hacia el hospital de Jayuya.

*30LCDO. SANTIAGO RIVERA:

Quiénes son esas personas que usted trasladó al hospital de Jayuya?

TESTIGO MIGUEL CARTAGENA FLORES:
Carlos Soto Arriví.” (págs. 438-39, T.E., vista del 24 de marzo 99)
29. Según el testimonio de Torres Marrero en la vista, sólo seis agentes policíacos estaban presentes en el lugar de las Torres de Rikavisión del Cerro Maravilla en el momento de las muertes de los jóvenes. Indica que además de él, se encontra-ban Luis Reverón, Juan Bruno González, William Colón Be-rrios, Rafael Moreno Morales y Nelson Colón González. Esta declaración de Torres Marrero en el siguiente testimonio:
“LCDA. VALDEJULI:
Cuando llegaron los fiscales allí, usted le explicó a ellos lo que usted había visto como lo está explicando ahora?
TESTIGO RAFAEL TORRES MARRERO:
No, nosotros inmediatamente después de los sucesos esta-blecimos la defensa propia. Establecimos la defensa propia y de las seis personas que habían allí, porque nosotros lógica-mente dimos órdenes si salen de aquí tienen que ser nosotros seis porque aquí no había más nadie, eran seis personas que estaban allí envueltas.” (pág. 497, T.E., vista 25 de marzo 99)
Tomamos conocimiento del hecho indiscutible en el procedi-miento de desaforo de que las muertes de los jóvenes no res-pondió a la defensa propia de los agentes policíacos, ilegal-mente ideada para encubrir la verdad de lo acontecido en el Cerro Maravilla y que prevaleció hasta verificado su descubrimiento. Es evidente que del testimonio indicado del Torres Marrero aflora que su declaración de la presencia de sólo seis agentes en la escena de las muertes constituyó parte del esquema de la indicada fabricación de defensa propia. Con-sideramos que esta prueba del Peticionario de las seis únicas personas que se encontraban en la escena de las muertes no es otra cosa que la reversión de un componente de aquella teoría oficial de defensa propia traída ahora a través del testimonio de Torres Marrero. Es evidente que se pretende demostrar con la misma que al este testigo no mencionar a Cartagena Flores en el grupo de las seis personas allí presentes, significa que éste realmente no estaba en la escena de las muertes a dife-rencia de su propio testimonio en la vista de desaforo de que lo estaba. En las circunstancias aquí descritas la versión de Torres Marrero de que sólo seis personas estaban presentes en la escena de las muertes no es merecedora de crédito. Conside-ramos que ese componente del esquema de aquella fabricada *31teoría de defensa propia no puede prevalecer en los hechos de lo ocurrido en el Cerro Maravilla. Por esta razón, tampoco merece crédito que Cartagena Flores no estuviera entre las personas presentes en el lugar de las Torres de Rikavisión del Cerro Maravilla cuando se dio muerte a los jóvenes.
28. [sic] El testimonio expresado de Torres Marrero de las seis únicas personas que estaban presentes cuando las muer-tes de los jóvenes es altamente confuso y contradictorio en sí mismo y por esta razón plantea otro serio obstáculo de credibilidad. Véase, que según su testimonio, además de él, estaban presentes en la escena de las muertes, Luis Reverón, Juan Bruno González, William Colón Berrios, Rafael Moreno Morales y Nelson Colón González, (pág. 522, T.E., vista 25 de marzo 99) No obstante, en otra parte de su testimonio Torres Marrero incluyó también en ese grupo a una persona de ape-llido Burgos cuyo primer nombre no expresó. (Véase, a la pág. 499, T.E., vista del 25 de marzo 99) No ofreció explicación para esta inconsistencia.
29. Además, al iniciar su relato de lo acontecido en el Ce-rro Maravilla, Torres Marrero expresó que Ríos Polanco fue el agente que se encontraba junto a él dentro de la caseta de Rikavisión en espera de la llegada del vehículo - en que venía el agente encubierto, los jóvenes y el rehén, (pág. 495, T.E., vista 25 de marzo 99) Durante el resto de su testimonio no se refirió sobre la situación de Ríos Polanco en el Cerro Maravilla. No obstante, en otra parte de su testimonio expresó que fue Nelson Colón González quien estaba junto a él dentro de la caseta de Rikavisión en espera de la llegada del vehículo que esperaban, (pág. 522, T.E., vista 25 de marzo 99) Tampoco ofreció explicación a esta otra inconsistencia. En esta clase de testimonio emergen varias interrogantes cuya respuesta no informa la prueba presentada. El alcance de la contradicción e inconsistencia habida obliga al examen y análisis de la situa-ción creada frente a varios supuestos: La identificación cate-górica que hace Torres Marrero de un grupo de seis personas por sus nombres como las únicas que estaban en el momento de las muertes a la vez que menciona en ese grupo, en clara contradicción, a una persona de apellido Burgos, no incluida en esa lista de seis, plantea la existencia de un número dis-tinto en ese grupo de los presentes en la escena de las muertes. La otra contradicción de indicar que fue Nelson Co-lón González quien se encontraba dentro de la caseta de Rika-visión con él en espera por el vehículo cuando había dicho que era Ríos Polanco, también plantea un serio problema de cre-dibilidad en el testimonio de este testigo. Al referirse poste-*32riormente a Nelson Colón González como la persona que le acompañaba dentro de dicha caseta en espera del vehículo, levanta enorme duda de si este último pudo realmente estar entre el grupo de las seis personas que había indicado categó-ricamente como las únicas que estaban presentes en la escena de las muertes; muy particularmente si se examina que des-pués de su descripción en que ubicó a Ríos Polanco con él den-tro de la caseta no volvió a hacer referencia de la situación de éste en el Cerro Maravilla. Es decir, si cuando Torres Marrero declaró que era Ríos Polanco quien le acompañaba en la caseta de Rikavisión intentaba referirse a Nelson Colón González, es muy probable que se estuviera refiriendo a alguien cuyo para-dero no volvió a conocerse en ese lugar y, por tanto, no inte-grara el exclusivo grupo de las seis personas que indicó estaba en la escena de las muertes. De otro lado, si cuando mencionó a Ríos Polanco como la persona que le acompañaba en dicha caseta no se estaba refiriendo a ninguna otra persona, la ubi-cación que hizo después de Nelson Colón González en ese lu-gar representa una contradicción irreconciliable. Si es que se confundiera al ubicar inicialmente a Ríos Polanco con él en la caseta y la realidad es que fuera Nelson Colón González, se-gún sucede con la mención del primero cuya situación o para-dero posterior no fue informada, ello sugiere que Nelson Colón González no se encontraba en el grupo de las únicas seis per-sonas presentes en la escena de las muertes. Por otro lado, estas consideraciones no excluye la posibilidad de que al iden-tificar a Nelson Colón González entre el grupo de seis se estu-viese refiriendo a Ríos Polanco lo que nos llevaría a la situa-ción de que Nelson Colón González realmente no estaba en el grupo de seis.
De conformidad con la prueba presentada en la vista de des-aforo la determinación hecha indica que dentro del espacio cerrado que comprendía dicha caseta se encontraban única-mente tres personas, a saber, el técnico de radiotransmisión y empleado de la empresa Rikavisión, Miguel Marte Ruiz y los dos agentes policíacos, José Ríos Polanco y Rafael Torres Marrero. (Véase, las determinaciones del Tribunal Supremo, a la página 19-20 de la Opinión.) Considerado este hecho y el singular y dramático momento que describe la presencia de estas personas allí, estimamos que Torres Marrero no podía confundir o equivocar la identificación de cada cual. Su erró-nea identificación de la persona que le acompañaba en ese instante no lo hace merecedor de credibilidad y no desvirtúa la determinación judicial previamente hecha. Bajo cualquiera de las variantes producidas por su confuso y contradictorio testi-*33monio, no es posible otorgarle credibilidad sobre las personas que se encontraban en el momento de las muertes en el Cerro Maravilla ni para excluir la presencia de Cartagena Flores en esa ocasión y lugar.
30. El testimonio de Torres Marrero en la vista de la Soli-citud de Reapertura presenta inconsistencias adicionales que le restan credibilidad igualmente. Nos referimos en este ins-tante a las que surgen de su testimonio en esa vista y de la declaración jurada prestada el 24 de enero 96 ante el Notario Público, Ledo. Enrique Segarra Jr. (Affidavit 21597) en rela-ción a la reinvestigación de los sucesos del Cerro Maravilla dispuesta por el Senado de Puerto Rico. Esa declaración ju-rada fue admitida en evidencia por acuerdo de las partes como el Exhibit 1 del Peticionario. Transcribimos a continuación los apartados números 5 y 6 de la misma, que son los que tienen pertinencia a la situación aquí presentada; además el testimo-nio mismo de Torres Marrero, a las págs. 530 a 536, T.E., de la vista del 25 de marzo 99:
A. Apartados núms. 5 y 6, Declaración Jurada de Torres Ma-rrero del 24 enero 96:
.Apartado número 5: “Que con posterioridad al arresto, me personé a la escena al igual que otros varios agentes. Va-rios de los agentes allí presentes golpearon a los arrestados. Los agentes Antonio Méndez Rivera, José A. Montañez Ortiz, entre otros, agredieron alos [sic] arrestados.”
.Apartado número 6: “Que con posterioridad a las golpi-zas, varios de los agentes presentes abandonaron la escena.”
.B. Testimonio de Torres Marrero, a las págs. 530 a 536, T.E., vista 25 de marzo 99:
“COMISIONADO:
Yo le pregunto que si estando esas personas presentes allí, había ocurrido la agresión a ellos o no había ocurrido todavía, yo le pregunto?
TESTIGO RAFAEL TORRES MARRERO:
No. Estaba la agresión y no era tal la agresión porque lo único que era que cada uno de ellos, y lo digo así, que son los testigos, pasaron y le soltaron la mano. Entre ellos, todos ellos, Méndez, Cartagena Flores, todo el mundo le metió su empu-jón, porque la molestia que tenían que especificaba y se estaba
COMISIONADO:
Eso usted no lo describe como una agresión? Es que yo le pregunto agresión, y usted como que tuvo dudas sobre descri-birlo como agresión.
*34TESTIGO RAFAEL TORRES MARRERO:
Porque es tal agresión.
COMISIONADO:
Le pregunto, usted cree que fuera agresión?
TESTIGO RAFAEL TORRES MARRERO:
Puede ser agresión, pero yo me estoy especificando y como yo esto y [sic] a una Distancia de aquí a donde está [sic] los dos caballeros allá más o menos, bregando que no
COMISIONADO:

Eso pudo ser golpiza?

TESTIGO RAFAEL TORRES MARRERO:

No la considero golpiza.

COMISIONADO:
No?
TESTIGO RAFAEL TORRES MARRERO:
No, tal como golpiza no. Pero en el momento, yo estaba en ese momento yo estaba hablando con Malavé. Entonces des-pués es que ellos salen de esa escena, de ahí, ellos se van.
COMISIONADO:
Me permite un segundo.
TESTIGO RAFAEL TORRES MARRERO:
SKI.
COMISIONADO:
Aqu[í] en esta declaración, yo le estoy leyendo de la decla-ración que usted presta el 24 de enero de 1996, a la que hizo referencia la Procuradora en las preguntas anteriores, y usted dice aquí, en el apartado número 5 que con posterioridad al evento me personé a la escena al igual que otros varios agentes.
TESTIGO RAFAEL TORRES MARRERO:
Ujum.
COMISIONADO:
Estoy leyendo literalmente. Varios de los agentes allí pre-sentes golpearon a los arrestados.
TESTIGO RAFAEL TORRES MARRERO:
Ujum.
COMISIONADO:
Los agentes Antonio Méndez, José Rivera, José Montañez entre otros agredieron a los arrestados. Con posteridad a las golpizas, varios de los agentes presentes abandonaron la escena. Usted en esta declaración, usted describe esa actuación de estos agentes como golpiza, y sin embargo aquí usted dice que no, que eso no es golpiza.
*35TESTIGO RAFAEL TORRES MARRERO:
Cuando digo goliza [sic] es que ...
COMISIONADO:
Perdóneme. Usted puede explicarme?
TESTIGO RAFAEL TORRES MARRERO:
Voy a explicarle.
COMISIONADO:
Ok.
TESTIGO RAFAEL TORRES MARRERO:
Yo por ejemplo considero golpiza, golpiza de una persona ahí botando sangre por boca y nariz, yo considero que es una golpiza. Pero en específico en cuanto a empujones, un empujón o un cantazo con ... yo no creo, yo no lo considero tal golpiza.
COMISIONADO:
Ok, entonces por qué usted describió en esta declaración que usted prestó ...
TESTIGO RAFAEL TORRES MARRERO:
Pero, declaro ahí ...
COMISIONADO:
D[é]jeme que termine.
TESTIGO RAFAEL TORRES MARRERO:
Ajá.
COMISIONADO:
Por qué usted describió aquí a esta declaración como gol-pizas, por qué en esta declaración jurada?
TESTIGO RAFAEL TORRES MARRERO:
Porque cuando se hace la pregunta en que si le habían dado, yo considero que lo habían tocado, y que eso es una golpiza. Si todo el mundo le pasó la mano.
COMISIONADO:
Pero aquí usted, a preguntas de esta persona que le está haciendo la pregunta usted no dice que usted no cataloga como golpiza en la forma en que agredieron a los jóvenes allí, pero aquí la describió como golpiza.
TESTIGO RAFAEL TORRES MARRERO:
Como golpiza cuando se hace la pregunta. Que qué fue lo que sucedió, bueno, como todo el mundo le pasó la mano allí.
COMISIONADO:
No, no. Fíjese, yo le hice la pregunta específicamente que si se le dio una golpiza y usted me dice que golpiza no. Pero entonces veo que aquí usted había declarado que le había dado, que a su juicio fueron golpizas.
TESTIGO RAFAEL TORRES MARRERO:
Y yo le digo que sí, que en la pregunta que se me hace ahí dije que sí que se le había dado, todo el mundo le dio. Pero lo *36que estamos hablando específicamente qué es considerar una golpiza.
COMISIONADO:
Yo no quiero ahora que usted me describa ...
TESTIGO RAFAEL TORRES MARRERO:
Si no fuera golpiza ...
COMISIONADO:
Yo lo que quiero es que usted me diga por qué en esta declaración usted describe eso como golpiza y sin embargo cuando yo le pregunto, le hago la pregunta directa, el término golpiza lo expuso esta persona que le hace las preguntas ahora y usted me, yo diría que me corrigió en el sentido de que usted no cree que eran golpizas. Pero sin embargo aquí, usted dijo que eran golpizas. Por qué a mí me dice que no son golpizas y me corrige cuando yo le hago, le incluyo el vocablo golpiza en la pregunta, y aquí sin embargo usted mismo la describe como golpiza?
TESTIGO RAFAEL TORRES MARRERO:
Porque en una pregunta dada, cuando se dice, porque es-pecíficamente golpiza ...
COMISIONADO:
Yo no quiero que usted ...
TESTIGO RAFAEL TORRES MARRERO:
Bien.
COMISIONADO:
Me haga. Yo lo que quiero que usted me explique, me ex-plique, por qué a mí, ahora, contestándome, me corrige de que yo, en mi pregunta que le incluí el vocablo golpiza, me corrige de que usted no diría que era golpiza, pero había, usted mismo, le había dicho golpiza en esta declaración jurada. Por qué dice en esta declaración dice golpiza y aquí, en este mo-mento, no lo dice igual? Explíqueme.
TESTIGO RAFAEL TORRES MARRERO:
Porque golpiza para mi entender, golpiza es cuando hay más de una persona que ha dado. Entonces, cuando se me hace la pregunta hubo una golpiza, sí, hubo una golpiza. Ahora, especificar meramente qué se considera una golpiza, entonces ya necesitaríamos aclarar.
COMISIONADO:
O sea, que si a usted le hacen una pregunta que si hubo una golpiza, usted dice sí hubo una golpiza.
TESTIGO RAFAEL TORRES MARRERO:
Sí una golpiza porque más de uno dio.
COMISIONADO:
Eso fue lo que nosotros preguntamos.
*37TESTIGO RAFAEL TORREES MARRERO:
Ah, bueno, perdone.
COMISIONADO:
Porque éste que habla le preguntó, eso fue precisamente. Cómo fue que le preguntaron aquí la persona que le interrogó aquí al usted prestar esta declaración. Cómo fue que le pre-guntó? Le preguntó diferente?
TESTIGO RAFAEL TORRES MARRERO:
No, yo dije que no.
31. El testimonio transcrito de Torres Marrero que inme-diatamente precede evidencia de éste el ejercicio de gran es-fuerzo y propósito de apartarse de su testimonio previo en que describió con el vocablo “golpizas” las consecuencias físicas de las agresiones de que fueron objeto los jóvenes previo a sus muertes. Sus claras evasivas e inconsistencias ponen en serias dudas su veracidad en particular sobre este punto como sobre su testimonio en general. No es hasta que es inquirido con forzado sentido incisivo, que se vio claramente obligado a ad-mitir, como lo afirmara antes en la citada declaración jurada, que los agentes ocasionaron golpizas a los jóvenes, después de haberlo negado y mantenido que los golpes ocasionados fuese siquiera una agresión. Obsérvese, además, como después que expresara concebir la ocurrencia de “golpiza de una persona” cuando la agresión hace que se bote sangre por boca y nariz, intenta desvirtuar el efecto de su apreciación inicial hecha me-diante su ingeniosa respuesta final de fundar su declaración de que se diera “golpizas” a los jóvenes, en que fueran agredi-dos por más de una persona. Tomamos conocimiento que la noción popular del vocablo “golpiza”, no se diferencia de la que ofrecen diccionarios básicos: El Pequeño Larousse Ilustrado, (Ramón García Pelayo y Gross), edición 1964, informa que sig-nifica “paliza”, “zurra” (pág. 508); “paliza” a su vez significa “tunda”, “vapuleo” (pág. 758); “vapulear” es “azotar” (pág. 1050) que a su vez significa “golpear violentamente” (pág. 122), “con fuerza intensa, impetuosa” (pág. 1066) El Dicciona-rio Manual Espassa-Calpe, edición 1945, define “paliza” como zurra de golpes dados con palos o en que se queda maltrecho (pág. 955); “tunda”, como castigo riguroso de palos (pág. 1298) El Diccionario de la Lengua Española, 19na. edición, define “tunda” como infringir castigo a golpes, palos o azotes (págs. 1306-1307); “zurra” como castigo con azotes o golpes (pág. 1370). El hecho que sean varios los que cometan la agresión no está apartado de las consecuencias de la agresión. En este caso la evidencia de fotografías en que fundamentó el Tribunal Supremo sus determinaciones de hechos sobre la existencia de *38hematomas en los rostros de los jóvenes son enteramente compatibles con la ocurrencia de golpizas con profusión de sangre por boca y nariz de acuerdo con la descripción de este tipo de agresión que según el propio testimonio de Torres Marrero ocurriera contra los jóvenes Darío Rosado y Soto Arriví. Tam-bién, conforme a ese mismo testimonio la consecuencia de pro-fusión de sangre por boca y nariz en las víctimas es igual-mente compatible con el hecho que hayan sido varios los agresores. Este propósito demostrado por Torres Marrero de intencionalmente desconocer testimonio que antes hiciera, lo hace indigno de crédito.
32. El Peticionario se refirió en su testimonio a varios do-cumentos cuya admisión en evidencia fue denegada por el Co-misionado Especial en la Resolución del 25 de agosto 98. No sustanció esa referencia con otra prueba que su propio testi-monio en la silla testifical, expresado a manera de opinión expositiva. Relacionamos seguidamente a continuación esos documentos y estrictamente la referencia en los casos en que fue hecha:
.3 - (Declaración jurada de Carmen Aledo del 8 de sep-tiembre 81 ante el Ledo. H. Rivera Cruz.) El Peticionario fun-damentó la relevancia de esta declaración en que hubiese re-frescado la memoria de esta testigo en la vista de desaforo.
.5 - (págs. 27 y 28 de la deposición prestada el 23 de enero 81 por el agente del NIE, William Rodríguez Suárez en el caso Soto v. Romero, Civil 79-236 del Tribunal de Distrito Federal de San Juan) El Peticionario informa que con esta prueba se propone demostrar que Rodríguez Suárez recibía prueba y la sometía a análisis sin consultarle. Expresa que se enteró de esta prueba en el año 1994; al ser inquirido específicamente sobre la manera en que la obtuvo, indicó al efecto de no poder precisarlo. De otro lado, expresó ignorar cuándo la Oficina del FEI obtuvo esta prueba.
.7 - (pág. 76 de declaración prestada por el Pol. J. Quiño-nes el 15 de agosto 78) El Peticionario se limitó a expresar que presenta esta prueba por el hecho que J. Quiñones era un testigo de cargo en su contra.
.8 - (págs. 39 y 40 de declaración jurada prestada por W. Rodríguez Suárez el 7 de diciembre 81 ante el Ledo. H. Rivera Cruz). Se presenta con el fin de impugnar el propio testimonio de Rodríguez Suárez en cuando al manejo de la evidencia.
.15 - (págs. 1, 27, 28 y 29 de declaración prestada por J. Quiñones y su esposa Betzaida Velázquez el 28 de junio 91 ante la Leda. Marta Vera)
*39.22 - (Declaración jurada del Capitán de Policía Mariano Morales Torres ante Ledo. H. Rivera Cruz del 27 de noviembre 81) No se indicó sobre la pertinencia de esta prueba.
.30 - (declaración de Hiram Santiago Figueroa del 10 de diciembre 81 ante el Ledo. H. Rivera Cruz) El declarante es la persona que embalsamó el cadáver de C. Soto Arriví. Se pre-senta esta prueba sobre el extremo del examen de los golpes que muestra.
.36 - (declaración jurada del Ledo. José Romo Matienzo del 24 de febrero 83 ante el Ledo. H. Rivera Cruz) Se indica que se somete esta prueba en relación al manejo de la evidencia.
.39 - (declaración jurada de Teresa García Torres pres-tada el 16 de julio 86 ante la Leda. Maricarmen Ramos de Szendrey)
.40 - (declaración jurada de W. Rodríguez Suárez pres-tada el 26 de septiembre 85 ante la Leda. Maricarmen Ramos de Szendrey)
.48 - (declaración jurada prestada por J. Quiñones el 15 de abril 86 ante el FEI)
.51 - (declaración jurada prestada por Nery Cabret el 20 de junio 86 ante la Leda. Maricarmen Ramos de Szendrey) El Peticionario indica que esta persona participó como taquígrafa en la redacción del Informe Colton-Figueroa del 29 de agosto 78 y el propósito es que declare sobre su participación en esa redacción.
.54 - (declaración jurada de Enrique Pérez Ginorio ante el Ledo. H. Rivera Cruz del 25 de mayo 84) El Peticionario aduce que esta persona participó en la preparación del Informe Col-ton-Figueroa del 29 de agosto 78 y su propósito es que se re-ciba ésta su declaración sobre las circunstancias en que se presentó dicho informe.
.67 - (deposición de J. Quiñones del 20 de junio 80 en el caso Civil 79 — 236, Soto v. Romero del Tribunal de Distrito Federal)
.74 - (Informe NIE-033-78-IG, Caso Bilbraut).” (Énfasis suplido.)
El Comisionado Especial formuló unas conclusiones ge-nerales de derecho(12) sobre el tema de la admisibilidad de prueba exculpatoria, lo que constituye o no prueba excul-*40patoria, y las limitaciones a la norma de la obligación del Fiscal de entregar tal prueba a la defensa. Posteriormente formuló conclusiones de derecho sobre la aplicación de tales normas a las determinaciones de hechos.(13) A continua-ción, una relación de dichas conclusiones:

I. Conclusiones Sobre las Determinaciones de Hechos núms. la 5:

Examinamos las determinaciones que surgen de los núme-ros 1 a 5 de este informe a tenor con las decisiones de los casos de Brady v. Maryland, [373 U.S. 83 (1963),] y United States v. Bagley, [473 U.S. 667 (1985),] de la jurisdicción norteameri-cana y Pueblo v. Colón Rivera, [93 D.P.R. 852, 855 (1977) ], Pueblo v. Rodríguez Sánchez, [109 D.P.R. 243 (1979)], y Pueblo v. Rivera Rodríguez, [138 D.P.R. 138 (1995),] de Puerto Rico. Conforme a las mismas, la obligación que podamos atribuir al FEI por no haber suministrado al Peticionario prueba obrante en la Oficina de Archivo del Senado dependerá del carácter exculpatorio o favorable que re[ú]na. La alegación de colusión entre la Oficina del FEI y el Senado para que esta última tuviese a su disposición y examinara la prueba en dicho ar-chivo con exclusión del Peticionario no tiene base en la prueba presentada; tampoco la de ocultación sistemática de prueba por parte del FEI.
En la determinación del carácter exculpatoria [sic] o favorable de la prueba seguiremos la norma jurisprudencial de los casos citados de que lo será cuando exista una razonable pro-babilidad que de haber sido revelada el resultado del proceso habría sido diferente. Pueblo v. Rivera Rodríguez, supra, United States v. Bagley, supra; o que haberla suprimido ocasio-nara un juicio digno de confianza. Ryles v. Whitley, supra. Au-sente este carácter exculpatorio o favorable de la prueba, determinaremos el derecho y la obligación del Peticionario a recibirla y el FEI a suministrarla dependiendo que se trate de nueva prueba descubierta y que se cumpla los requisitos lega-les siguientes: (a) que no se pudo descubrir con razonable diligencia antes del juicio, (b) no es meramente acumulativa, (c) no impugna la prueba aducida durante el juicio, (d) es creíble y (d) [sic] probablemente producirá un resultado diferente. Pueblo v. Morales Rivera, 115 D.P.R. 107 (1984); Pueblo v. Morales 66 D.P.R. 10 (1946).
*41I. (Sobre las Determinaciones de Hechos Núms. 6 a 10):
1. Las determinaciones de hechos 6 a 10 expone el resul-tado del testimonio de Andrades el cual cubre dos aspectos. En el primero Andrades testifica al efecto que durante 5 a 6 mi-nutos de su presencia la mañana del 17 de agosto 78 en la Oficina de Colton Fontán mientras se interrogaba al Pol. Qui-ñones, no vio al Peticionario en la misma. El Peticionario pre-senta esta prueba con el propósito de impugnar testimonio presentado en la vista de desaforo que sirvió de base a la de-terminación judicial de la participación del Peticionario en ese interrogatorio al Pol. Quiñones; asimismo, contra el Cargo nú-mero 2 que formulara el Procurador General en forma con-junta a Colton Fontán y al Peticionario. Según la prueba ori-ginalmente presentada este interrogatorio demoró varias horas. En el supuesto que concediéramos entera credibilidad a este testimonio de Andrades, su expresada presencia en ese lugar apenas 5 a 6 minutos en relación a un evento de varias horas de duración, es prueba sumamente insuficiente y débil para persuadir que el Peticionario no participara en ese inte-rrogatorio según lo informa el resultado del procedimiento de desaforo. (Véase, a las págs. 55 a 58 de la Opinión del Tribunal Supremo.)
2. El segundo aspecto tiene que ver con el testimonio de Andrades de haber sido entrevistado posteriormente por más de una ocasión por los representantes legales del FEI en el Estado de la Florida, a quienes informó la versión de su pre-sencia indicada en la Oficina de Coltón [sic] Fontán en la ma-ñana del 17 de agosto 78. El propósito que surge en la presen-tación de esta prueba consiste en intentar demostrar su naturaleza exculpatoria o favorable, que el FEI la conocía de antemano y la ocultó al Peticionario. Sin embargo, de acuerdo al [sic] testimonio de Andrades y la información de los autos, la primera de las entrevistas que realizara con los represen-tantes del FEI ocurrió a mediados de 1987 mientras la vista de desaforo concluyó el 26 de marzo 87 cuando el caso quedó so-metido por las partes. (Véase, a la pág. 7, nota 4 de la Opinión del Tribunal Supremo.) Es decir, si los representantes del FEI vinieron en conocimiento de esa parte de la versión de Andra-des, ello ocurrió con posterioridad a la ventilación del procedi-miento de desaforo lo cual descarta la alegación de ocultación de esa prueba y bastaría para denegarla. De todos modos, no asistiría la razón al Peticionario si se atiende al hecho que ese testimonio no alteraría de manera alguna la determinación hecha de la participación del Peticionario en el interrogatorio *42al Pol. Quiñones el 17 de agosto 78. Esto significa que no re-presenta prueba exculpatoria o favorable y, por tanto, no exis-tía obligación de suministrar esa prueba al Peticionario. Vista la norma de Brady expresada y las decisiones de United States v. Bagley, supra, Kyles v. Whitley, supra, y Pueblo v. Rivera Rodríguez, supra, esa prueba carece de materialidad y no puede considerarse suprimida por no existir la razonable pro-babilidad que de haberla tenido el Peticionario en la vista de desaforo, el resultado del proceso habría sido diferente; tam-poco surge que por la falta de contarse con la misma se haya ocasionado un juicio que no sea digno de confianza. Por otra parte, visto ese testimonio en carácter de nueva prueba des-cubierta su consideración como fundamento a la reapertura es también improcedente. La misma comprende prueba impug-natoria de la prueba aducida durante el juicio, no producirá probablemente un resultado diferente y no fue demostrado que no pudo ser descubierta con razonable diligencia antes del juicio. Pueblo v. Morales Rivera; supra; Pueblo v. Morales, supra y demás casos citados sobre este tema a la pág. 2 de la Resolución del Comisionado Especial del 25 de agosto 98.
II. (Sobre las Determinaciones de Hechos núms. 11, 12 y 13):
3. Las determinaciones de hechos números 11, 12 y 13 re-cogen el resultado del testimonio de Teresa García de haber sido la taquígrafa que tomó la declaración jurada del Pol. Qui-ñones en el hogar de éste la mañana del sábado 26 de agosto 78. Teresa García testificó al efecto que delante de ella esa declaración se llevó a cabo en ambiente de tranquilidad sin que hubiese discusión entre el Pol. Quiñones y el Peticionario. Además, que prestó declaración ante el Investigador del Se-nado y los representantes del FEI a ese mismo efecto. Con esta prueba se intenta impugnar el testimonio del Pol. Quiñones en la vista de desaforo y atacar el Cargo número 3 que formulara el Procurador General en forma conjunta al Peticionario y a Colton Fontán y las correspondientes determinaciones de he-chos y conclusiones del Tribunal Supremo. (Véase, las deter-minaciones a las páginas 58 a 60 y las conclusiones a la página 142 de la Opinión del Tribunal Supremo. Se advierte del error mecanográfico que aparece a la página 142 de la Opinión al referirse al 26 de julio 78 cuando debe ser 26 de agosto 78) a tenor con la determinación de hecho que se origina en su pá-gina 58.) Se presenta también en apoyo de la alegación de que el FEI conocía de antemano de esa prueba sin divulgarla al Peticionario.
*434. En vista de lo expuesto concluimos que el testimonio de Teresa García no habría significado ningún tipo de alteración o modificación al resultado del caso, por lo cual no tiene carác-ter de prueba exculpatoria o favorable al Peticionario. Se ad-vierte que en la medida que ella se mantuvo dentro del vehí-culo estacionado afuera en la calle unos 25 minutos, no pudo ser testigo de lo que ocurriese en el. área de la residencia del Pol. Quiñones y, por tanto, de la conducta conjunta del Peti-cionario y el querellado Colton Fontán. Por ello, esa prueba no hubiese servido para excluir la conducta del Peticionario. Más aún, la determinación del Tribunal Supremo consigna que el intercambio oral o argumentación habida con el Pol. Quiñones tuvo lugar mientras Teresa García se mantuvo en el vehículo afuera en espera que concluyese dicha argumentación y se de-cidiese si se podía entrar a la casa. (Véase, a la página 60 de la Opinión del Tribunal Supremo.) En este sentido el presente testimonio de Teresa García es enteramente compatible con la prueba presentada en la vista de desaforo sobre lo sucedido en esa ocasión el 26 de agosto 78. Es prueba acumulativa que más bien completa la presentada en la vista de desaforo al expresar el tiempo que ella permaneció afuera dentro del vehículo. Su testimonio de que “delante de ella” no ocurriera discusión entre el Pol. Quiñones y el Peticionario es entera-mente conciliable con la prueba testifical recibida en la vista de desaforo y la determinación hecha sobre la misma que con-templa que ella estuvo afuera dentro del vehículo hasta que concluyó la argumentación luego de lo cual fue que entró a la casa para la toma de la declaración. En vista de ello, conclui-mos que el testimonio expresado de Teresa García no consti-tuye prueba exculpatoria o favorable ya que de haberla tenido el Peticionario no habría probablemente producido un resul-tado diferente del procedimiento de desaforo contra él; Tam-poco la ausencia de ese testimonio ha significado un juicio ca-rente de confianza. En estas condiciones no vemos que el FEI viniese obligado a suministrar la información de ese testimo-nio al Peticionario. Pueblo v. Rivera Rodríguez, supra; United States v. Bagley, supra; Kyles v. Whitley, supra.
5. Descartada la obligación del FEI para divulgar al Peti-cionario el testimonio expresado de Teresa García, el mismo tampoco cualifica como prueba nueva descubierta para soste-ner la Solicitud de Reapertura. El carácter creíble de ese tes-timonio constituye el único requisito que se cumple para que sirva de fimdamento a la solicitud de reapertura fundada en el descubrimiento de nueva prueba. Las razones ya expuestas explican el incumplimiento de los requisitos que exigen que la *44prueba no sea acumulativa, no impugne la prueba aducida durante el juicio y que probablemente produzca un resultado diferente del juicio. S[ó]lo queda por exponer la razón por la cual no se dio la condición de demostrarse que se trata de prueba que no se pudo descubrir con razonable diligencia antes del juicio. Pueblo v. Morales Rivera', supra; Pueblo v. Morales, supra y demás casos citados sobre este tema a la pág. 2 de la Resolución del Comisionado Especial del 25 de agosto 98. Para juzgar el cumplimiento de este requisito debemos tomar en cuenta la presencia de circunstancias que hacen forzoso concluir que el Peticionario debió conocer el testimonio que daría Teresa García y pudo presentarlo en la vista de desaforo. La prueba sugiere que se trata de una persona con quien el Peticionario ha debido mantener una excelente relación susceptible lograr con ella fácil comunicación, como en efecto de-bió ser cuando la anunció formalmente como su testigo. Cuando optó por no llamarla a testificar claramente desaproveché] la oportunidad de llevar a la atención del juz-gador aquellos hechos que estimara favorable a su caso. Otro punto relevante señala que siendo ella su testigo, el conoci-miento que debió tener acerca de lo que declararía, incluye su versión de la conducta de uno de los fiscales que le interrogaba la cual interpretó como amenaza. Este último extremo repre-sentaba por sí sólo razón principal para haberla colocado en la silla testifical en la vista de desaforo. Ello hubiese significado confrontar a dicho fiscal y permitirle la oportunidad de responder y al Comisionado Especial evaluar esa situación y pro-veer la medida adjudicativa o remedial a su alcance. Aparte de la manera lacónica en que se trae este asunto, el Peticionario ha esperado un período irrazonablemente largo para hacerlo. Desde que concluyó la vista de desaforo el 20 de marzo 87 hasta el 20 de marzo 96 en que radicó la Solicitud de Reaper-tura trascurrió 9 años. Añ[á]dase el hecho del fallecimiento del Fiscal aludido con antelación a la fecha de la vista de la Soli-citud de Reapertura. En estas condiciones la atención del mismo es completamente inmeritoria.
III. (Sobre la Determinación de Hecho Núm. 14):
6. Con la prueba relacionada en la Determinación de He-cho número 14 se intenta que juzguemos la interpretación legal del Ledo. Corona Muñoz sobre el significado en los méritos de la Solicitud de Reapertura de las declaraciones juradas de Carmen Aledo y Teresa García ante el Ledo. H. Rivera Cruz del 8 de septiembre 81. En innecesario abundar la improce-dencia en derecho de someter esta prueba con tal propósito. El *45hecho que el Ledo. Corona Muñoz descansara su apreciación legal sobre la base de testimonios por él desconocidos de Carmen Aledo y Teresa García haría este asunto académico de todos modos. Nada más que proveer al respecto.
7. No procede la reconsideración a la admisión en eviden-cia de los documentos siguientes sometidos en relación a los hechos cubiertos en la Determinación de Hecho número 5:
8. - (pág. 76 de declaración jurada del Pol. J. Quiñones el 15 de agosto 78 ante el Ledo. Alvarado Santos)
15. - (págs. 1, 27, 28 y 29 de declaración prestada por el Pol. Quiñones y su esposa Betzaida Velázquez el 28 de junio 91 ante la Leda. Marta Vera)
48. - (declaración jurada del Pol. J. Quiñones del 15 de abril 86 ante el FEI
67. - (deposición del Pol. J. Quiñones del 20 de junio 80 en el caso Civil 79-236, Soto v. Romero ante el Tribunal de Dis-trito Federal de San Juan)
Ninguna de esta prueba constituye prueba exculpatoria o favorable que obligara al FEI a suministrarla al Peticionario, en vista que de haberse tenido durante la vista de desaforo no habría significado un resultado distinto del proceso ni le resta confianza. Pueblo v. Rivera Rodríguez, supra; United States v. Bagley, supra; Kyles v. Whitley, supra. De otro lado, el Peticio-nario no ha demostrado haber cumplido respecto de estos do-cumentos las condiciones esenciales que sirvan de fundamento para nuevo juicio como nueva prueba descubierta. Pueblo v. Morales Rivera; supra; Pueblo v. Morales, supra. Ninguno de esos documentos probablemente produciría un resultado dife-rente del procedimiento de desaforo llevado a cabo contra el Peticionario ni se ha demostrado que no pudo ser descubierto con razonable diligencia antes de la vista de desaforo, muy particularmente la deposición del Pol. J. Quiñones del 20 de junio 80 en el caso, Soto v. Romero, Civil 79-236 de la Sala del Tribunal de Distrito Federal de San Juan.

IV. (Sobre la Determinación de Hecho número 15):

8. La Determinación de Hecho número 15 expone la situa-ción de las declaraciones juradas de Carmen Aledo y Teresa García prestadas ante el Ledo. Rivera Cruz el 8 de septiembre 81 las cuales el Peticionario alega que les fue ocultada. En la disposición de la Determinación de Hechos números 12 y 13 hemos expuesto las razones por las cuales la declaración ex-presada de Teresa García no constituye prueba exculpatoria o *46favorable que tuviese que ser entregada por el FEI ni prueba nueva descubierta que justifique la concesión de la Solicitud de Reapertura. La declaración indicada de Carmen Aledo tam-poco reúne carácter de prueba exculpatoria o favorable por no representar cambio probable en el resultado del proceso de desaforo de haberla tenido el Peticionario ni que afecta el ca-rácter confiable que reviste la Sentencia de desaforo. Pueblo v. Rivera Rodríguez, supra; United States v. Bagley, supra; Kyles v. Whitley, supra. El carácter de nueva prueba que no pudo ser descubierta mediante diligencia razonable queda excluido si se considera que aún en el marco del testimonio ambivalente del Peticionario que expone la Determinación de Hecho nú-mero 15, éste conocía que Carmen Aledo había prestado dicha declaración desde el 2 de febrero 87 y no en 1994, como pre-tendió demostrar. En estas circunstancias pudo gestionar la presentación del testimonio de esa testigo en la vista de des-aforo sin que se demuestre que hubiera obstáculo para que no pudiera hacerlo. Esta sola circunstancia basta para que se en-tienda incumplido el requisito del ejercicio de razonable dili-gencia antes del juicio que contemplan como fundamento para reapertura los casos de Pueblo v. Morales Rivera; supra; Pueblo v. Morales, supra.

V. (Sobre las Determinaciones de Hechos números 16, 17 y 18):

9. Las determinaciones de hechos números 16, 17 y 18 se refieren a las objeciones del Peticionario a las determinaciones que hiciera el Tribunal Supremo de los hallazgos de marcas de golpes y hematomas en los rostros de los jóvenes muertos. Re-clama mediante su propio testimonio y el del Ledo. Corona Muñoz las declaraciones juradas relacionadas de los Patólogos en calidad de prueba exculpatoria o favorable que alega le fue ocultadas. Sin embargo, se desprende de ambos testimonios que la información de las declaraciones juradas de los Patólo-gos, Drs. J. Ramos, R. Criado y R. Rigal aludidas es igual a la que sirvió de base al Informe Colton-Fontán-Figueroa Vivas del 29 de agosto 78. (Dicho informe constituyó los Exhibits de la vista de desaforo números 25 del FEI, 20 de Colton Fontán y 13 del Peticionario.) Por tanto, es igual a la que tuvo el Tribunal Supremo ante sí al emitir la Sentencia de desaforo. Desde esta óptica la consideración en este momento de esas declaraciones juradas representaría la relitigación del ex-tremo que tiene que ver con los hallazgos de marcas de golpes y hematomas en los rostros de los jóvenes. Tratándose del exa-men de prueba igual a la que antes se tuvo, es muy improba*47ble que se produzca un resultado distinto. Además, no vemos cómo la ausencia de esa prueba haya significado el resultado de un proceso digno de confiar. Por ello, a tenor con la juris-prudencia citada las declaraciones juradas indicadas de los Patólogos no constituyen prueba exculpatoria o favorable que el FEI viniera obligado a suplirle al Peticionario. Pueblo v. Rivera Rodríguez, supra; United States v. Bagley, supra; Kyles v. Whitley, supra. De otro lado, según se expone en las deter-minaciones de hechos, la información del resultado de las ob-servaciones de los cuerpos de los jóvenes muertos por dichos patólogos fue conocida por el Peticionario directamente de esos facultativos durante la etapa investigativa de los sucesos del Cerro Maravilla que él efectuara; asimismo, fue prueba utilizada como parte del informe de esa investigación que con-feccionara y emitiera en unión a Colton Fontán. Siendo esa información del Informe Colton Fontán-Figueroa Vivas igual a la que contiene las declaraciones juradas, de esos mismos pa-tólogos, éstas tampoco pueden ser catalogadas como prueba nueva descubierta que sirva para sostener la Solicitud de Reapertura. Aún si considerásemos que técnicamente lo fue-ran, no se cumple con requisitos indicados para la concesión de ese remedio. No se trata de prueba que probablemente pro-duzca un resultado diferente del proceso de desaforo llevado a cabo, es prueba más bien acumulativa y el Peticionario no ha demostrado que no pudo obtenerla con razonable diligencia antes de la vista de desaforo. Sobre este último requisito, ha-biendo el Peticionario conocido el resultado de esas observa-ciones hechas por dichos patólogos en el momento y para la confección del referido informe de su investigación, no demos-tró la existencia de obstáculo que le impidiese presentarlos en calidad de testigos en dicha vista y optó por no llamarlos a testificar. Véase, aquellos casos en que el tribunal ha afirmado la obligación que tiene una parte de descubrir prueba por ha-ber tenido el conocimiento de hechos esenciales que le permi-ten utilizar testimonios que considera exculpatorios o favorables. Unites States v. Prior, supra; United States v. Morales, supra; Reiteramos que desde este otro ángulo tampoco es procedente la Solicitud de Reapertura para traer esa prueba. Pueblo v. Morales Rivera; supra; Pueblo v. Morales, supra.

VI. (Sobre las Determinaciones de Hechos números 19 a 31).

10. Evaluamos y analizamos los hechos que surgen de los testimonios de Cartagena Flores y Torres Marrero en las de-*48terminaciones de hechos números 19 a 31. Entre los objetivos qne se evidencia demostrar con esta prueba está que al inicio del trámite de la gestión de inmunidad para poder declarar su nueva versión Cartagena Flores informara al Ledo. Rivera Cruz que no se encontraba en la escena del crimen al mo-mento de las muertes de los jóvenes. Asociado a este propósito está también la alegación del Peticionario de atribuir al FEI el conocimiento de esa información adelantada al Ledo. Rivera Cruz y que la misma le fue ocultada. Examinado el testimonio de Cartagena Flores en su totalidad, no nos merece crédito esta versión. Además, no se ha demostrado el conocimiento del FEI de esa información aludida. No existe prueba documental o material indicativa que tal información obrara en la Oficina de Archivo del Senado ni existe base de cualquier otra manera que autorice a imputarle el conocimiento de esa información al FEI, si es que realmente ocurriera.
11. Al evaluar dicho testimonio de Cartagena Flores no po-demos pasar por alto que se produjo en el marco de su decisión de decir toda la verdad sobre lo acontecido en la escena de las muertes del Cerro Maravilla y abandonar su posición por la cual no estaba diciendo toda la verdad. Hasta ese momento la versión prevaleciente era la de los miembros de la Policía de haberse dado muerte a los jóvenes en un intercambio de disparos. Por ello, esa gestión de inmunidad por Cartagena Flores sobre la base de que diría la verdad de lo ocurrido en el Cerro Maravilla significaba necesariamente que descubriría la verdad hasta entonces ocultada o encubierta de lo sucedido en la escena de las muertes. Esto obviamente supuso que expre-saría su conocimiento personal de lo sucedido en ese lugar. No le concedemos crédito de que iniciara esa gestión de inmuni-dad informando al Ledo. Rivera Cruz que ignoraba lo sucedido por no encontrarse en la escena de las muertes. Esta expresión no habría tenido la consecuencia que dicho funcionario lo refi-riera rápidamente ante el Fiscal Federal para que iniciase el trámite de su petición de inmunidad como en efecto se demos-tró que hizo y la misma noche de ese día comenzó el trámite para la obtención de la inmunidad federal. Carece de todo sen-tido que el Ledo. Rivera Cruz lo refiriera ante el Fiscal Federal para que tramitara dicha inmunidad si su nueva versión era que ignoraba todo sucedido por no encontrarse en la escena de las muertes. El hecho que ese trámite de inmunidad en efecto se iniciara es indicativo que su nueva versión le ubicaba en el momento de las muertes ya que lo contrario no representaba paso adelante en la investigación en circunstancias en que Cartagena Flores fue la primera persona que se acogió a la inmunidad del Senado.
*4912. En otro aspecto, el testimonio de Torres Marrero de la secuencia de las muertes que expresa que Luis Reverón oca-sionó la muerte de Darío Rosado en la segunda ráfaga de dis-paros y que en una tercera ráfaga ocurrida 6 [ó] 7 minutos después Moreno Morales dio muerte a Soto Arriví, es irrecon-ciliable con el testimonio de Cartagena Flores de haber llegado al lugar de la Torre de Rikavisión en el instante mismo de producirse dicha segunda ráfaga seguida de lo cual se montó allí en su vehículo al cuerpo de Soto Arriví procediendo él a transportarlo hasta el Hospital de Jayuya en unión a Moreno Morales. Es decir, que Cartagena Flores informa al efecto de haber retirado el cuerpo de Soto Arriví en momento en que según la versión de Torres Marrero no se habían producido aún los disparos contra Soto Arriví que le ocasionó la muerte. Una manera racional de armonizar ambas versiones supone que consideremos que cuando se montara al cuerpo de Soto Arriví en el vehículo de Cartagena Flores, ya éste se encon-traba en la escena de las muertes lo cual es compatible con su ubicación en la misma como testigo presencial que surge de su testimonio en la vista de desaforo.
13. Concluimos que ninguno de los testimonios menciona-dos de Cartagena Flores y Torres Marrero constituye prueba exculpatoria o favorable al Peticionario. En vista de las cir-cunstancias expuestas que describen los mismos, concluimos, además, que no existe probabilidad que conduzcan a cambio o modificación alguna en el resultado del procedimiento de desaforo. Estimamos que de realizarse algún cambio en el pro-ceso de desaforo sobre la base de lo que se pretende por esos testimonios, ello restaría a la certeza y confianza del mismo; asimismo, pondría en peligro la necesidad de que responda a la verdad a los eventos ocurridos.

VII. (Sobre la Determinación de Hecho número 32):

14. Finalmente, hemos reexaminado la prueba que com-prende los documentos aludidos por el Peticionario bajo la de-terminación de hecho número 32 conjuntamente con los res-tantes del Apartado II del Informe Conjunto de Conferencia y no encontramos que amerite modificarse en cuanto a los mis-mos el dictamen del Comisionado Especial del 25 de agosto 98. De esos documentos, algunos se originaron con posterioridad a la fecha en que concluyó la vista de desaforo y, por tanto, su admisión como prueba nueva descubierta es inoperante. Son los siguientes documentos: 15 (declaración de los esposos Je-sús Quiñones y Betzaida Velázquez del 28 de junio 91 ante la Leda. Marta Vera), 16 (declaración de Enrique A. Meliá León *50del 12 de mayo 87 ante el Ledo. E. Pérez Viera), 33 (declara-ción jurada del Dr. R. Criado del 18de septiembre 90), 49 (co-municación de la'Lda. Nilka Marrero al Secretario de Justicia del 26 de enero 96), y las declaraciones juradas bajo el número 78 (a) Angel Figueroa Vivas del 7 de septiembre 95, (b) Teresa García del 29 de enero 96, (c) Luis Reverón Martínez del 16 de diciembre 95, (d) Juan Bruno González del 28 de agosto 95, (e) Rafael Torres Marrero del 5 de septiembre 95, (f) William Co-lón Berrios del 5 de septiembre 97, (g) Rafael Moreno Morales del 28 de agosto 95 y (h) Nelson Gonz[á]lez del 28 de junio 96. Los restantes documentos de dicho apartado II.A del Informe Conjunto no comprende prueba exculpatoria o favorable al pe-ticionario según estas nociones son contempladas por la juris-prudencia citada de Pueblo v. Rivera Rodríguez, supra; United States v. Bagley, supra; Kyles v. Whitley, supra. Tampoco cons-tituyen prueba nueva descubierta con relación a la cual el Pe-ticionario haya cumplido los requisitos para que sean admiti-das de Pueblo v. Morales Rivera-, supra; Pueblo v. Morales, supra; muy especialmente, por ser improbable que de haberlos tenido el Peticionario se habría producido un resultado dis-tinto del proceso de desaforo y por no haberse demostrado que son documentos que no pudo descubrir con razonable diligen-cia antes de la vista de desaforo. No hubo ofrecimiento en evi-dencia de los documentos relacionados bajo el apartado I. A y B del Informe Conjunto. (Excluidos los que aparecen duplica-dos bajo el apartado II de otro modo inadmisibles. Por tanto, no existe nada más que proveer en cuanto a los mismos.
Además de los casos normativos citados de Brady, Bagley, Kyles y Moore citados, los restantes citados informan decisio-nes que plantean situaciones que son de análoga aplicación a las que enmarcan las distintas determinaciones de hechos de este caso. Por ello, entiéndase aplicables en forma general y específica a las mismas las decisiones de los restantes casos citados. Informe, págs. 37-47.
Sometido ante este Tribunal el Informe del Comisionado Especial, el Peticionario presentó una extensa Réplica el 13 de agosto de 2001, la cual hemos examinado detenida-mente.
*51> I
A los fines de evaluar la solicitud de reapertura del Pe-ticionario dentro de la perspectiva adecuada, conviene exa-minar cuáles fueron los hechos que este Tribunal encontró probados en In re Colton Fontán, supra, que dieron lugar a su separación del ejercicio de la abogacía.(14)
En dicho caso, cuya reapertura ahora se solicita, expre-samos:
No albergamos dudas de que los querellados Colton Fontán y Figueroa Vivas incurrieron, individual y concertadamente, en conducta tendente a orientar la investigación hacia la teoría de defensa propia de la Policía. En esa tarea tuvieron éxito por tiempo limitado. Para alcanzarla intervinieron impropia-mente con varios testigos y lograron que estos cambiaran sus testimonios. Sus conductas atentaron contra principios deon-tológicos básicos. No sólo merecen nuestro repudio y censura, sino también la imposición de las más severas sanciones disciplinarias. (Énfasis en el original.) In re Colton Fontán, supra, pág. 107.
Más adelante concluimos:
En cuanto a Figueroa Vivas, es obvio que el 17 de agosto de 1978 coaccionó al policía Quiñones Quiñones y ejerció presión indebida sobre él para que alterara su declaración sobre las dos ráfagas de disparos, hecho que era incompatible con la versión de defensa propia de la Policía. Sin explicación, des-truyó además parte de la declaración jurada inicial que ese testigo le ofreció en esa fecha.
Además, Colton Fontán y Figueroa Vivas, en su desempeño como fiscales independientes y actuando combinadamente, el 17 de agosto de 1978 le ofrecieron empleo al testigo Quiñones Quiñones, y el 26 de julio de 1978, sin previo aviso, se perso-naron a su residencia en Ponce y lo amenazaron con formu-*52larle acusaciones por varios delitos si no alteraba su declaración.
Quedó probado que los dos efectuaron una investigación pla-gada de múltiples omisiones y deficiencias respecto a: (1) la evidencia real y objetiva en la escena (impactos en el portón, Volkswagen y vehículo público de Ortiz Molina, casquillos de armas largas, pantalón lleno de sangre y sucio a nivel de las rodillas con arena y tierra, máscara, botas, ropa interior y zapatos); (2) los análisis periciales de esos objetos; (3) la evi-dencia de agresión policíaca que surgía de los cadáveres de las víctimas Darío Rosado y Soto Arriví (fotografías y autopsia del primero), y (4) en torno a los testimonios perpetuados durante la investigación (origen del “alto” descrito por González Malavé el 31 de julio de 1978). (Énfasis en el original.) íd., págs. 107-108.
Además, señalamos:
En particular, los querellados Colton Fontán y Figueroa Vivas, más que un celo profesional legítimo, aquí exhibieron ani-mosidad desproporcionada y persecución impermisible contra unos testigos y participaron en una acción concertada conspiratoria. Cánones 5, 15 y 35 del Código de Ética Profe-sional, supra. Ignoran factores vitales en cuanto a la confiabi-lidad de los testimonios y de ese modo evadieron llegar, con razonable certeza, a la entraña de la verdad.
Ambos violaron el sagrado deber de buscar la verdad y de abstenerse de sugerir a testigos que declararan falsamente. (Énfasis en el original.) íd., pág. 112.
Finalmente expresamos:
Incurrieron Colton Fontán y Figueroa Vivas en serios actos de negligencia crasa. Por las posiciones jerárquicas que ocupa-ban, sus conductas obstaculizaron y contribuyeron a retrasar por años el descubrimiento de lo realmente sucedido en el Ce-rro Maravilla. Mancharon la imagen del Ministerio Fiscal y debilitaron la efectividad del importante rol que desempeña en el sistema de justicia criminal. Canon 38 del Código de Etica Profesional, supra. Ala violencia física ilegal de la Policía aña-dieron la violación ética. íd., pág. 113.
*53V
Aun si el Peticionario tuviera la razón respecto a algu-nos de los múltiples errores que señala en su Réplica al Informe del Comisionado Especial, entendemos que ello no justifica la reapertura del caso que dio lugar a su desaforo; es decir, que ello no variaría las conclusiones sobre la ne-gligencia crasa en que incurrió el Peticionario al conducir la investigación del trágico caso del Cerro Maravilla. El manejo impropio de testigos, la adhesión a la teoría falsa de defensa propia de la Policía, la condición de los cadáve-res de los ultimados, las ráfagas de disparos y otros facto-res señalados en la opinión de este Tribunal en In re Colton Fontán, supra, son hechos que a la luz de la evidencia que aduce el Peticionario, no están sujetos a rectificación. El Peticionario, en su deficiente investigación, no descubrió la realidad de lo ocurrido en el Cerro Maravilla, permitiendo así que se desconociera la gravedad de unos asesinatos hasta que años después su descubrimiento sacudió la con-ciencia moral de este pueblo.
El Peticionario no ha demostrado a nuestra satisfacción que la evidencia presentada o propuesta cumple con los requisitos de una moción de nuevo juicio en un procedi-miento criminal, que el Comisionado Especial aplicó con la anuencia de las partes, lo cual es propio bajo las circuns-tancias particulares de este caso.
Examinada en su totalidad la prueba presentada, así como la propuesta, concluimos que ésta no cumple con uno o varios de los requisitos siguientes: (i) que no se pudo descubrir con razonable diligencia antes de las vistas ori-ginales de desaforo, (ii) no es prueba meramente acumula-tiva, (iii) no impugna la prueba aducida durante la vista de desaforo, (iv) es creíble y (v) probablemente produciría un resultado distinto. Pueblo v. Morales Rivera, supra; Pueblo v. Beltrán, supra, Pueblo v. Ortiz, supra; Pueblo v. Morales, supra.
*54Por las razones antes expuestas, se desestima la solici-tud del Peticionario de reapertura de los procedimientos que dieron lugar a su desaforo.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo


 Véase el Acta de la conferencia celebrada el 19 de febrero 1998 y Orden.


 Véase el Acta de la vista celebrada el 21 de abril de 1998 y Orden.


 Véanse: Pueblo v. Morales Rivera, 115 D.P.R. 107 (1984); Pueblo v. Beltrán, 73 D.P.R. 509 (1952); Pueblo v. Ortiz, 68 D.P.R. 681 (1948); Pueblo v. Morales, 66 D.P.R. 10 (1946).


 Esta resolución fue enmendada mediante la Resolución Nunc Pro Tune de 19 de junio de 2001, archivada el 22 de junio de 2001.


 Emitida por una Sala Especial integrada por el Juez Asociado Señor Negrón García, como Presidente, y los Jueces Asociados Señores Hernández Denton y Co-rrada Del Río.


 Incluyendo los procedimientos relacionados con la citación del ex investiga-dor especial del Senado, el Ledo. Héctor Rivera Cruz, para comparecer a la vista ante el Comisionado Especial en el caso de autos, la cual dio lugar a la opinión de este 'Tribunal de 18 de octubre de 1999. Véase In re Figueroa Vivas, 149 D.P.R. 557 (1999).


 Véase esc. 3.


 Véase Resolución de 25 de agosto de 1998, según enmendada por la Resolu-ción nunc pro tunc, págs. 8-49.


 Una relación de la prueba documental del Peticionario admitida en evidencia consta en las páginas 2 y 3 del informe del Comisionado Especial. Además declararon nueve testigos, así como el Peticionario. Véase Informe al Tribunal Supremo sobre la Solicitud del Reapertura del Peticionario Ángel Figueroa Vivas (en adelante Infor-me), pág. 4.


 Véase Informe, págs. 4-32.


 Toda cita o referencia en el informe del Comisionado Especial a la opinión de este Tribunal en el caso In re Colton Fontán se refiere a la que obra en los autos del caso Núm. CE-86-666, y no a 128 D.P.R. 1 (1999).


 Véase Informe, págs. 32-37.


 Véase Informe, págs. 37-47.


 Recientemente este Tribunal readmitió a la práctica de la abogacía al licen-ciado Colton Fontán. Véase In re Colton Fontán 1,154 D.P.R. 466 (2001). A diferencia del caso de autos, en que se solicita la reapertura de los procedimientos, el licenciado Colton Fontán solicitó la reinstalación estando seriamente arrepentido de la con-ducta antiética en que incurrió y por la cual fue disciplinado.